Case 18-33967-bjh11 Doc 317 Filed 01/10/19                    Entered 01/10/19 19:44:28          Page 1 of 256



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                      §
     In re:                                           §        Chapter 11
                                                      §
     Senior Care Centers, LLC, et al.,1               §        Case No. 18-33967 (BJH)
                                                      §
                            Debtors.                  §        (Jointly Administered)

        GLOBAL NOTES, METHODOLOGY, STATEMENT OF LIMITATIONS, AND
        DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

         The above-captioned debtors and debtors in possession (the “Debtors”) in these chapter
 11 cases, with the assistance of their advisors, are filing their respective Schedules of Assets and
 Liabilities (the “Schedules”) and Statements of Financial Affairs (the “Statements” or “SOFAs”,
 and together with the Schedules, the “Schedules and Statements”) with the United States
 Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”) pursuant to
 pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule
 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        These Global Notes, Methodology, Statement of Limitations, and Disclaimers Regarding
 the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs (collectively,
 the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part of,
 each Debtor’s Schedules and Statements. The Global Notes should be referred to, considered, and
 reviewed in connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
 are they intended to be fully reconciled with the financial statements of each Debtor (whether
 publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
 information that is subject to further review and potential adjustment, and reflect the Debtors’
 reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.

        In preparing the Schedules and Statements, the Debtors relied upon information derived
 from their books and records that was available at the time of such preparation. Although the
 Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
 information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
 subsequent information, may cause a material change to the Schedules and Statements.

        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
 guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
 and Statements and shall not be liable for any loss or injury arising out of or caused in whole or in
 1
    A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, is attached to the Schedules and Statements as Exhibit A.

                                                          1
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19             Entered 01/10/19 19:44:28         Page 2 of 256



 part by any act or omission, whether negligent or otherwise, in procuring, compiling, collecting,
 interpreting, reporting, communicating, or delivering the information contained in the Schedules
 and Statements. Except as expressly required by the Bankruptcy Code, the Debtors and their
 officers, employees, agents, attorneys, and financial advisors expressly do not undertake any
 obligation to update, modify, revise or re-categorize the information provided in the Schedules and
 Statements or to notify any third party should the information be updated, modified, revised, or re-
 categorized.

        Chief Restructuring Officer Kevin O’Halloran has signed each of the Schedules and
 Statements. Mr. O’Halloran is an authorized signatory for the Debtors. In reviewing and signing
 each of the Schedules and Statements, Mr. O’Halloran has relied upon the efforts, statements,
 representations of various personnel employed by the Debtors and their advisors. Mr. O’Halloran
 has not (and could not have) personally verified the accuracy of each such statement and
 representation, including, for example, statements and representations concerning amounts owed
 to creditors and their addresses. Neither the Schedules and Statements, nor the Global Notes,
 should be relied upon by any persons for information relating to current or future financial
 conditions, events, or performance of the Debtors.

                             Global Notes Overview and Methodology

 1.       Reservation of Rights. Reasonable efforts have been made to prepare and file complete
 and accurate Schedules and Statements; however, inadvertent errors or omissions may exist. The
 Debtors reserve all rights to amend or supplement the Schedules and Statements from time to time,
 in all respects, as may be necessary or appropriate (including, without limitation): (a) the right to
 amend the Schedules and Statements with respect to a claim (“Claim”) description, designation,
 or Debtor against which the Claim is asserted; (b) dispute or otherwise assert offsets or defenses
 to any Claim reflected in the Schedules and Statements as to amount, liability, priority, status, or
 classification; (c) subsequently designate any Claim as “disputed,” “contingent,” or
 “unliquidated;” and/or (d) object to the extent, validity, enforceability, priority, or avoidability of
 any Claim). Any failure to designate a Claim in the Schedules and Statements as “disputed,”
 “contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
 or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
 an admission of liability by the Debtor against which the Claim is listed or against any of the
 Debtors. Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
 of rights with respect to the Debtors’ chapter 11 cases, including, without limitation, issues
 involving Claims, substantive consolidation, defenses, equitable subordination, recharacterization,
 and/or causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any
 other relevant non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation
 of rights contained elsewhere in the Global Notes does not limit in any respect the general
 reservation of rights contained in this paragraph. Notwithstanding the foregoing, the Debtors shall
 not be required to update the Schedules and Statements except as may be required by applicable
 law.

 2.     Description of Chapter 11 Cases and “As of” Information Date. On December 4, 2018
 (the “Petition Date”), each of the Debtors filed a voluntary petition for relief under chapter 11 of
 the Bankruptcy Code. The Debtors continue to operate their business and manage their properties
 as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The

                                                   2
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19            Entered 01/10/19 19:44:28       Page 3 of 256



 Debtors’ chapter 11 cases are being jointly administered pursuant to Bankruptcy Rule 1015(b).
 The Debtors’ assets and liabilities are reported as of the Petition Date, except as otherwise noted.

 3.      Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
 an inefficient use of estate assets for the Debtors to obtain current market valuations for each of
 their assets. Accordingly, unless otherwise indicated, the Schedules and Statements reflect the net
 book value of the Debtors’ assets as of the Petition Date. Furthermore, as applicable, assets that
 have fully depreciated or were expensed for accounting purposes may not be reflected in the
 Schedules and Statements as they have no net book value. The Debtors reserve their right to amend
 or adjust the value of each asset or liability set forth in the Schedules and Statements.

 4.      Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
 characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
 unexpired leases, postemployment benefits, and other items reported in the Schedules and
 Statements, the Debtors may, nevertheless, have improperly characterized, classified, categorized,
 designated, or omitted certain items. Accordingly, the Debtors reserve all of their rights to
 recharacterize, reclassify, re-categorize, re-designate, add, or delete items reported in the
 Schedules and Statements at a later time as is necessary or appropriate as additional information
 becomes available, including, without limitation, whether contracts or leases listed herein were
 deemed executory or unexpired as of the Petition Date and remain executory and unexpired
 postpetition. Disclosure of information in one or more Schedules, one or more Statement
 questions, or one or more exhibits or attachments to the Schedules and Statements, even if
 incorrectly placed, shall be deemed to be disclosed in the correct Schedules, Statements, exhibits,
 or attachments.

 5.      Liabilities. The Debtors have sought to allocate assets and liabilities between the
 prepetition and postpetition periods based on the information and research conducted in connection
 with the preparation of the Schedules and Statements. As additional information becomes available
 and further research is conducted, the allocation of liabilities between the prepetition and
 postpetition periods may change. Accordingly, each Debtors reserves all rights to amend,
 supplement, or otherwise modify its Schedules and Statements as is necessary or appropriate.

 The liabilities listed on the Schedules do not reflect any analysis of Claims under Bankruptcy Code
 section 503(b)(9). Accordingly, the Debtors reserve all of their rights to dispute or challenge the
 validity of any asserted Claims under Bankruptcy Code section 503(b)(9) or the characterization
 of the structure of any such transaction or any document or instrument related to any creditor’s
 Claim.

 6.      Excluded Assets and Liabilities. In certain instances, the Debtors have excluded certain
 categories of assets and liabilities from the Schedules and Statements. The Bankruptcy Court has
 authorized (but not directed) the Debtors to pay, in their discretion in the ordinary course of
 business, certain prepetition Claims on a postpetition basis. These schedules reflect such claims
 without reduction for postpetition payments on such claims. However, to the extent a claim has
 already been paid with respect to a prepetition claim, future disbursements on account of such
 claim will take into account and will be reduced by any postpetition payments already made with
 respect to such claim.



                                                  3
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19              Entered 01/10/19 19:44:28         Page 4 of 256



 7.       Insiders. For the purposes of the Schedules and Statements, the Debtors defined “insider”
 pursuant to Bankruptcy Code section 101(31) as: (a) directors; (b) officers; (c) persons in control
 of the Debtors; (d) relatives of the Debtors’ directors, officers, or persons in control of the Debtors;
 and (e) debtor/non-debtor affiliates of the foregoing. The parties identified as “insiders” have been
 included for informational purposes only and the inclusion of them in the Schedules and
 Statements shall not constitute an admission that those persons are insiders for purposes of
 Bankruptcy Code section 101(31). The Debtors do not take any position with respect to: (a) such
 person’s influence over the control of the Debtors; (b) the management responsibilities or functions
 of such individual; (c) the decision-making or corporate authority of such individual; or (d)
 whether such individual could successfully argue that he or she is not an “insider” under applicable
 law, including, without limitation, the federal securities laws or with respect to any theories of
 liability or for any other purpose.

 8.      Intellectual Property Rights. The exclusion of any intellectual property shall not be
 construed as an admission that such intellectual property rights have been abandoned, terminated,
 assigned, expired by their terms, or otherwise transferred pursuant to a sale, acquisition, or other
 transaction. Accordingly, the Debtors reserve all of their rights with respect to the legal status of
 any and all such intellectual property rights.

 9.      Executory Contracts and Unexpired Leases. Although the Debtors have made diligent
 attempts to identify contracts and unexpired leases within the scope of Bankruptcy Code section
 365 and to attribute an executory contract to its rightful Debtors, in certain instances, the Debtors
 may have inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
 respect to the inclusion or exclusion of executory contracts and unexpired leases, including the
 right to amend Schedule G at any time during the pendency of these chapter 11 cases.

 10.     Classifications. Listing a Claim, contract or lease on (a) Schedule D as “secured,”
 (b) Schedule E/F, Part 1 as “priority unsecured,” (c) Schedule E/F, Part 2 as “Non-priority
 unsecured,” or (d) Schedule G as “executory” or “unexpired,” does not constitute an admission by
 the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claims or contracts or leases or to setoff against such Claims.

 11.      Claims Description. Schedules D and E/F permit the Debtors to designate a Claim as
 “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on the Schedules
 and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by
 any Debtor that such amount is not “disputed,” “contingent,” or “unliquidated,” or that such Claim
 is not subject to objection. The Debtors reserve all of their rights to dispute, or assert offsets or
 defenses to, any Claim reflected on their Schedules and Statements on any grounds, including
 liability or classification. Additionally, the Debtors expressly reserve all of their rights to
 subsequently designate such Claims as “disputed,” “contingent” or “unliquidated.” Moreover,
 listing a Claim does not constitute an admission of liability by the Debtor.

 12.     Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
 may not have listed all of their causes of action or potential causes of action against third parties
 (collectively, “Causes of Action”) as assets in the Schedules and Statements, including, without
 limitation, causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and
 any other relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve

                                                    4
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19              Entered 01/10/19 19:44:28          Page 5 of 256



 all of their rights with respect to any: (a) cause of action (including avoidance actions), (b)
 controversy, (c) right of setoff, (d) cross-claim, (e) counterclaim, (d) recoupment, and (e) any
 Claim on contracts or for breaches of duties imposed by law or in equity, demand, right, action,
 lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
 privilege, license, and franchise of any kind or character whatsoever, known, unknown, fixed or
 contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed
 or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on,
 or after the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other theory
 of law they may have, and neither these Global Notes nor the Schedules and Statements shall be
 deemed a waiver of any Claims or Causes of Action or in any way prejudice or impair the assertion
 of such Claims or Causes of Action.

 13.     Summary of Significant Reporting Policies. The following is a summary of significant
 reporting policies:

                 a.      Undetermined Amounts. The description of an amount as “unknown,”
                         “TBD,” “undetermined,” or similar indication is not intended to reflect upon
                         the materiality of such amount.

                 b.      Totals. All totals that are included in the Schedules and Statements represent
                         totals of all known amounts. To the extent there are unknown or
                         undetermined amounts, the actual total may be different than the listed total.

                 c.      Liens. The value of assets listed in the Schedules and Statements are
                         presented without consideration of any liens that may attach (or have
                         attached) to such property and equipment.

 14.      Currency. All amounts are reflected in U.S. dollars unless otherwise indicated.

 15.    Intercompany Receivables. In the ordinary course of business, the Debtors engage in
 business relationships among each other and non-Debtor affiliates. Among the various Debtors are
 various intercompany receivables and payables which net out to zero. The Debtors are still
 reconciling amounts and will amend the Schedules and Statements accordingly.

 16.    As such, such intercompany accounts are not detailed in the Schedules and Statements as
 separate assets and liabilities. Instead, the Debtors have attached a list of their net intercompany
 receivables and payables hereto as Exhibit 1. More information regarding the Debtors’
 intercompany accounts may be found in the cash management motion [Docket No. 9]. The Debtors
 reserve all rights with respect to intercompany transfers and accounts.

 17.     Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.
 Setoffs in the ordinary course can result from various items including, but not limited to,
 intercompany transactions, pricing discrepancies, returns, refunds, inadvertent payments,
 negotiations and/or disputes between a Debtor and its customers, suppliers and third party insurers.
 These normal setoffs are consistent with the ordinary course of business in the Debtors’ industry
 and can be particularly voluminous, making it unduly burdensome and costly for the Debtors to
 list such ordinary course setoffs. Therefore, although such setoffs and other similar rights may
 have been accounted for when scheduling certain amounts, these ordinary course setoffs are not

                                                    5
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19             Entered 01/10/19 19:44:28         Page 6 of 256



 independently accounted for, and as such, are or may be excluded from the Debtors’ Schedules
 and Statements.

 18.    Employee Addresses. Current employee and director addresses may be reported as the
 Debtors’ business address throughout the Schedules and Statements, where applicable.

 19.    Debtors’ Addresses. For the purposes of the Schedules and Statements, all addresses for
 all Debtors have been reported as the Debtors’ corporate office in Dallas, Texas.

 20.    Global Notes Control. In the event that the Schedules or Statements differ from any of the
 foregoing Global Notes, the Global Notes shall control.

                           Specific Notes With Respect to the Schedules

 1.       Schedule A/B – Real and Personal Property

                a.      Cash and Cash Equivalents. Cash and cash equivalents held in financial
                        accounts are listed on Schedule A/B as of the Petition Date.

                b.      Accounts Receivable. For book purposes, accounts receivable are stated at
                        net realizable value. The fees charged by each Debtor to patients in its
                        facilities are recorded on an accrual basis. These fees are based on the actual
                        amount expected to be collected and are contractually adjusted with respect
                        to individuals receiving benefits under federal and state funded programs
                        and other third party payors.

                c.      Allowance for Doubtful Accounts. Allowance for Doubtful Accounts. The
                        allowance for doubtful accounts is estimated based on the aging of accounts
                        receivable, historical collections data, review of specific accounts and other
                        factors.

 2.       Schedule D – Creditors Who Have Claims Secured by Property

 Except as specifically stated herein, real property lessors, utility companies and other parties that
 may hold security deposits have not been listed on Schedule D. The Debtors have not included
 parties that may believe their Claims are secured through setoff rights or inchoate statutory lien
 rights, including certain parties from whom the Debtors may have received lien notices but whose
 notices the Debtors understands have not yet been filed or recorded. While reasonable efforts have
 been made, determination of the date upon which each claim in Schedule D was incurred or arose
 would be unduly burdensome or cost prohibitive, and therefore the Debtors may not list a date for
 each claim listed on Schedule D.

 Finally, the Debtors are taking no position on the extent or priority of any particular creditor’s lien
 in this document

 3.       Schedule E/F – Creditors Who Have Unsecured Claims



                                                   6
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19            Entered 01/10/19 19:44:28        Page 7 of 256



 Certain of the claims of state and local taxing authorities set forth in Schedule E/F, ultimately may
 be deemed to be secured claims pursuant to state or local laws. In addition, certain of the claims
 owing to various taxing authorities to which any Debtor may be liable may be subject to ongoing
 audits. The Debtors reserve the right to dispute or challenge whether claims owing to various
 taxing authorities are entitled to priority and the listing of any claim on Schedule E/F does not
 constitute an admission that such claim is entitled to priority treatment pursuant to Bankruptcy
 Code section 507.

 The claims of individual creditors for, among other things, goods, products, services, or taxes are
 listed as the amounts entered on the Debtors’ books and records and may not reflect credits,
 allowances, or other adjustments due from such creditors to any Debtor. The Debtors reserve all
 of their rights with regard to such credits, allowances, and other adjustments, including the right
 to assert claims objections and/or setoffs with respect to the same.

 Pursuant to the Interim Order Authorizing Payment of (I) Certain Prepetition Workforce Claims,
 Including Wages, Salaries, and Other Compensation, (II) Employee Benefits and Confirming Right
 to Continue Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees for
 Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, (IV) Withholding and Payroll-
 Related Taxes, (V) Workers’ Compensation Obligations, and (VI) Prepetition Claims Owing to
 Administrators or Third-Party Providers [Docket No. 78] and the Second Interim Order
 Authorizing Payment of (I) Certain Prepetition Workforce Claims, Including Wages, Salaries, and
 Other Compensation, (II) Employee Benefits and Confirming Right to Continue Employee Benefits
 on Postpetition Basis, (III) Reimbursement to Employees for Prepetition Expenses, (IV)
 Withholding and Payroll-Related Taxes, (IV) Withholding and Payroll-Related Taxes, (V)
 Workers’ Compensation Obligations, and (VI) Prepetition Claims Owing to Administrators or
 Third-Party Providers [Docket No. 231] (together, the “Wages Orders”), the Bankruptcy Court
 granted the Debtors authority to pay or honor certain prepetition obligations for wages, salaries,
 and other compensation, and employee medical and similar benefits. The Debtors have not listed
 on Schedule E/F any wage or wage-related obligations that the Debtors were granted authority to
 pay pursuant to any order that has been entered by the Bankruptcy Court, including the Wages
 Orders. The Debtors believe that, with the exception of unpaid employee bonuses, which are
 included on Schedule E/F part 2, all such claims have been, or will be, satisfied in the ordinary
 course during their chapter 11 case pursuant to the authority granted in the Wages Orders. While
 the unpaid employee bonuses are currently reflected on Schedule E/F part 2, with the exception of
 discretionary bonuses, the analysis of these claims is continuing. Once the analysis is complete,
 some portion of these claims may be subject to priority treatment.

 Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
 reserves. Such amounts are, however, reflected on the Debtors’ books and records as required in
 accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
 specific Claims as of the Petition Date. The Debtors have made every effort to include as
 contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’ open
 accounts payable that is associated with an account that has an accrual or receipt not invoiced.

 4.       Schedule G – Executory Contracts and Unexpired Leases




                                                  7
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19            Entered 01/10/19 19:44:28        Page 8 of 256



 Certain of the contracts and leases listed on Schedule G may contain certain renewal options,
 guarantees of payment, indemnifications, options to purchase, rights of first refusal, and other
 miscellaneous rights. Such rights, powers, duties, and obligations are not set forth separately on
 Schedule G. Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G. The Debtors hereby express reserve the right to assert that any instrument listed on Schedule G
 is an executory contract or unexpired lease within the meaning of Bankruptcy Code section 365.
 Additionally, each Debtors reserves all rights, claims, and causes of action with respect to claims
 associated with any contracts and agreements listed on Schedule A/B, including their right to
 dispute or challenge the characterization or the structure of any transaction, document, or
 instrument (including any intercompany agreement).

 Certain confidentiality and non-compete agreements may not be listed on Schedule G. The Debtors
 reserve all of their rights with respect to such agreements.

 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including purchase orders, amendments, restatements, waivers, letters and other documents that
 may not be listed on Schedule G or that may be listed as a single entry.

 The contracts, agreements, and leases listed on Schedule G may have expired or may have been
 modified, amended, or supplemented from time to time by various amendments, restatements,
 waivers, estoppel certificates, letters, memoranda, and other documents, instruments, and
 agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to identify
 such documents. Further, unless otherwise specified on Schedule G, it is the Debtors’ intent that
 each executory contract or unexpired lease listed thereon shall include all exhibits, schedules,
 riders, modifications, declarations, amendments, supplements, attachments, restatements, or other
 agreements made directly or indirectly by any agreement, instrument, or other document that in
 any manner affects such executory contract or unexpired lease, without respect to whether such
 agreement, instrument, or other document is listed thereon. In some cases, the same supplier or
 provider appears multiple times on Schedule G. This multiple listing is intended to reflect distinct
 agreements between the applicable Debtor and such supplier or provider.

 Listing a contract or agreement on Schedule G does not constitute an admission that such contract
 or agreement is an executory contract or unexpired lease. The Debtors reserve all rights to
 challenge whether any of the listed contracts, leases, agreements or other documents constitute an
 executory contract or unexpired lease, including if any are unexpired non-residential real property
 leases. Any and all of the Debtors’ rights, claims and causes of action with respect to the contracts
 and agreements listed on Schedule G are hereby reserved and preserved.



 END OF GLOBAL NOTES




                                                  8
 66775338.5
Case 18-33967-bjh11 Doc 317 Filed 01/10/19     Entered 01/10/19 19:44:28   Page 9 of 256



                                       Exhibit A

                                 (Sorted Alphabetically)

 #     Debtor Name                                            Case No.          EIN
 1.    Alief SCC LLC                                          18-33987          0523
 2.    Bandera SCC LLC                                        18-33989          0617
 3.    Baytown SCC LLC                                        18-33992          0778
 4.    Beltline SCC LLC                                       18-33996          7264
 5.    Booker SCC LLC                                         18-33999          0967
 6.    Bossier SCC LLC                                        18-34003          2017
 7.    Bradford SCC LLC                                       18-34004          9535
 8.    Brinker SCC LLC                                        18-34005          7304
 9.    Brownwood SCC LLC                                      18-33968          0677
 10.   Capitol SCC LLC                                        18-34006          1750
 11.   CapWest-Texas LLC                                      18-34008          4897
 12.   Cedar Bayou SCC LLC                                    18-34010          8889
 13.   Clear Brook SCC LLC                                    18-34012          1877
 14.   Colonial SCC LLC                                       18-34014          4385
 15.   Community SCC LLC                                      18-33969          7951
 16.   Corpus Christi SCC LLC                                 18-34016          9807
 17.   Crestwood SCC LLC                                      18-34017          7349
 18.   Crowley SCC LLC                                        18-33970          6697
 19.   CTLTC Real Estate, LLC                                 18-34018          0202
 20.   Fairpark SCC LLC                                       18-34020          7381
 21.   Gamble Hospice Care Central LLC                        18-34022          6688
 22.   Gamble Hospice Care Northeast LLC                      18-34025          6661
 23.   Gamble Hospice Care Northwest LLC                      18-34027          2044
 24.   Gamble Hospice Care of Cenla LLC                       18-34029          4510
 25.   Green Oaks SCC LLC                                     18-33971          7218
 26.   Harbor Lakes SCC LLC                                   18-33972          7299
 27.   Harden HUD Holdco LLC                                  18-34032          1502
 28.   Harden Non-HUD Holdco LLC                              18-34035          3391
 29.   Harden Pharmacy LLC                                    18-34036          1995
 30.   Hearthstone SCC LLC                                    18-34037          9154
 31.   Hewitt SCC LLC                                         18-33973          7237
 32.   HG SCC LLC                                             18-34040          7415
 33.   Hill Country SCC LLC                                   18-34043          4199
 34.   Holland SCC LLC                                        18-33974          1427
 35.   Hunters Pond SCC LLC                                   18-34045          2886
 36.   Jacksonville SCC LLC                                   18-34046          4216
 37.   La Hacienda SCC LLC                                    18-34049          1074
 38.   Lakepointe SCC LLC                                     18-34050          7457
 39.   Major Timbers LLC                                      18-34052          7477
 40.   Marlandwood East SCC LLC                               18-34054          1871
Case 18-33967-bjh11 Doc 317 Filed 01/10/19    Entered 01/10/19 19:44:28   Page 10 of 256



  #     Debtor Name                                          Case No.          EIN
  41.   Marlandwood West SCC LLC                             18-34058          2192
  42.   Meadow Creek SCC LLC                                 18-34064          9278
  43.   Midland SCC LLC                                      18-34065          4231
  44.   Mill Forest Road SCC LLC                             18-34066          5137
  45.   Mission SCC LLC                                      18-33975          8086
  46.   Mullican SCC LLC                                     18-34067          7499
  47.   Mystic Park SCC LLC                                  18-34068          1898
  48.   Normandie SCC LLC                                    18-34069          1542
  49.   Onion Creek SCC LLC                                  18-34070          7425
  50.   Park Bend SCC LLC                                    18-34071          9410
  51.   Pasadena SCC LLC                                     18-34072          1694
  52.   Pecan Tree SCC LLC                                   18-34073          4241
  53.   Pecan Valley SCC LLC                                 18-34074          9585
  54.   Pleasantmanor SCC LLC                                18-34075          7536
  55.   PM Management - Allen NC LLC                         18-34076          4961
  56.   PM Management - Babcock NC LLC                       18-34077          7829
  57.   PM Management - Cedar Park NC LLC                    18-34078          1050
  58.   PM Management - Corpus Christi NC II LLC             18-34079          5231
  59.   PM Management - Corpus Christi NC III LLC            18-34080          5129
  60.   PM Management - Corsicana NC II LLC                  18-34081          9281
  61.   PM Management - Corsicana NC III LLC                 18-34082          9353
  62.   PM Management - Corsicana NC LLC                     18-34083          1333
  63.   PM Management - Denison NC LLC                       18-34084          5022
  64.   PM Management - El Paso I NC LLC                     18-34085          2965
  65.   PM Management - Fredericksburg NC LLC                18-34086          0599
  66.   PM Management - Frisco NC LLC                        18-34087          5082
  67.   PM Management - Garland NC LLC                       18-33979          5137
  68.   PM Management - Golden Triangle NC I LLC             18-33980          9478
  69.   PM Management - Golden Triangle NC II LLC            18-33981          9536
  70.   PM Management - Golden Triangle NC III LLC           18-33982          9597
  71.   PM Management - Golden Triangle NC IV LLC            18-33983          9654
  72.   PM Management - Killeen I NC LLC                     18-33984          3105
  73.   PM Management - Killeen II NC LLC                    18-33985          3179
  74.   PM Management - Killeen III NC LLC                   18-33986          3245
  75.   PM Management - Lewisville NC LLC                    18-33988          5296
  76.   PM Management - New Braunfels NC LLC                 18-33990          6293
  77.   PM Management - Park Valley NC LLC                   18-33991          7186
  78.   PM Management - Pflugerville AL LLC                  18-33993          4007
  79.   PM Management - Portland AL LLC                      18-33994          5018
  80.   PM Management - Portland NC LLC                      18-33995          4928
  81.   PM Management - Round Rock AL LLC                    18-33997          5304
  82.   PM Management - San Antonio NC LLC                   18-33998          1216
  83.   Presidential SCC LLC                                 18-34000          1913
  84.   Redoak SCC LLC                                       18-33976          7569
Case 18-33967-bjh11 Doc 317 Filed 01/10/19       Entered 01/10/19 19:44:28   Page 11 of 256



  #      Debtor Name                                            Case No.          EIN
  85.    Riverside SCC LLC                                      18-34001          1889
  86.    Round Rock SCC LLC                                     18-34002          8936
  87.    Rowlett SCC LLC                                        18-34007          7606
  88.    Ruston SCC LLC                                         18-34009          0242
  89.    RW SCC LLC                                             18-34011          7631
  90.    Sagebrook SCC LLC                                      18-34013          9571
  91.    San Angelo SCC LLC                                     18-34015          4254
  92.    SCC Edinburg LLC                                       18-34019          1195
  93.    SCC Hospice Holdco LLC                                 18-34021          3166
  94.    SCC Senior Care Investments LLC                        18-34023          4123
  95.    SCC Socorro LLC                                        18-34024          5459
  96.    Senior Care Center Management II LLC                   18-34026          1280
  97.    Senior Care Center Management LLC                      18-34028          7811
  98.    Senior Care Centers Home Health, LLC                   18-34030          1931
  99.    Senior Care Centers LLC                                18-33967          8550
  100.   Senior Rehab Solutions LLC                             18-34031          4829
  101.   Senior Rehab Solutions North Louisiana LLC             18-34033          1690
  102.   Shreveport SCC LLC                                     18-34034          1659
  103.   Solutions 2 Wellness LLC                               18-34038          4065
  104.   South Oaks SCC LLC                                     18-34039          8002
  105.   Springlake ALF SCC LLC                                 18-34041          2436
  106.   Springlake SCC LLC                                     18-34042          9102
  107.   Stallings Court SCC LLC                                18-33977          7393
  108.   Stonebridge SCC LLC                                    18-34044          9234
  109.   Stonegate SCC LLC                                      18-33978          3005
  110.   Summer Regency SCC LLC                                 18-34047          7782
  111.   TRISUN Healthcare LLC                                  18-34048          2497
  112.   Valley Grande SCC LLC                                  18-34051          1341
  113.   Vintage SCC LLC                                        18-34053          7710
  114.   West Oaks SCC LLC                                      18-34055          9535
  115.   Western Hills SCC LLC                                  18-34056          1922
  116.   Weston Inn SCC LLC                                     18-34057          7871
  117.   Westover Hills SCC LLC                                 18-34059          3303
  118.   Whitesboro SCC LLC                                     18-34060          7745
  119.   Windcrest SCC LLC                                      18-34061          9541
  120.   Windmill SCC LLC                                       18-34062          8067
  121.   Wurzbach SCC LLC                                       18-34063          9920
              Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                                             Entered 01/10/19 19:44:28                                  Page 12 of 256


Debtor Name               Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                         18-33967

                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                    amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                              12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                             $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                      $16,049,191.97



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                     $16,049,191.97




 Part 2:          Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                            $0.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                      (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                          $54,076.99


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +     $16,334,721.97




         4.   Total liabilities .........................................................................................................................................         $16,388,798.96
              Lines 2 + 3a + 3b
             Case 18-33967-bjh11 Doc 317 Filed 01/10/19                               Entered 01/10/19 19:44:28            Page 13 of 256
Debtor Name            Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                18-33967
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand


 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number
   3.1       CIBC                                                        CHECKING                            2001                                    $0.00

   3.2       CIBC                                                        CHECKING                            2051                                    $0.00

 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                                    $0.00
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




 6.      Does the debtor have any deposits or prepayments?


            No. Go to Part 3.

            Yes. Fill in the information below.

   6.1



   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
             Case 18-33967-bjh11 Doc 317 Filed 01/10/19                               Entered 01/10/19 19:44:28              Page 14 of 256

Debtor Senior Care Centers, LLC                                                                            Case Number (if known) 18-33967

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 7.      Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit
   7.1       Security Deposits                                                                                                               $428,513.21

 8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment
   8.1       Escrow Accounts, Restricted Cash, Cap Exp                                                                                       ($8,111.43)

   8.2       Restricted Cash Advance Property Tax                                                                                             $28,715.21

   8.3       Escrow Insurance, Restricted Cash                                                                                                 $4,688.29

   8.4       Restricted Cash - Great American Insurance Company                                                                              $768,333.34
             Security Loss Fund

   8.5       Restricted Cash-MBS Indemnification Escrow                                                                                   $7,600,000.00



 9.      Total of Part 2
                                                                                                                                         $8,822,138.62
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                   -                                   =
                                            face amount                               doubtful or uncollectible accounts
      11b. Over 90 days old:                                                      -                                   =
                                            face amount                               doubtful or uncollectible accounts



 12. Total of Part 3
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:        Investments




 13. Does the debtor own any investments?


            No. Go to Part 5.

            Yes. Fill in the information below.




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                Page 2
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                             Entered 01/10/19 19:44:28               Page 15 of 256

Debtor Senior Care Centers, LLC                                                                       Case Number (if known) 18-33967


   13.1

                                                                                                           Valuation method         Current value of
                                                                                                           used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:



 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:
   15.1   Partners Pharmacy, LLC                                      40% Investment In Profit And Loss     Fair Market Value            $2,484,391.00

 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
                                                                                                                                        $2,484,391.00
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last      Net book value of                   Valuation method         Current value of
                                                 physical inventory    debtor's interest                   used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 3
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                             Entered 01/10/19 19:44:28             Page 16 of 256

Debtor Senior Care Centers, LLC                                                                      Case Number (if known) 18-33967




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.



 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.      Book Value $                           Valuation Method                          Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                   Valution method used   Current value of
                                                                       debtor's interest                   for current value      debtor's interest
 28. Crops - either planted of harvested




 29. Farm animals
      Examples: Livestock, poultry, farm-raised fish



 30. Farm machinery and equipment
      (Other than titled motor vehicles)



 31. Farm and fishing supplies, chemicals, and feed




 32. Other farming and fishing-related property not already listed in Part 6




   Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                              Page 4
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                            Entered 01/10/19 19:44:28             Page 17 of 256

Debtor Senior Care Centers, LLC                                                                    Case Number (if known) 18-33967


 33. Total of Part 6
      Add lines 28 through 32. Copy the total to line 85.




 34. Is the debtor a member of an agricultural cooperative?


          No.

          Yes.



      Is any of the debtor's property stored at the cooperative?


          No.

          Yes.



 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.      Book Value $                            Valuation Method                       Current Value $



 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 39. Office furniture




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 5
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                Entered 01/10/19 19:44:28                    Page 18 of 256

Debtor Senior Care Centers, LLC                                                                            Case Number (if known) 18-33967


   39.1   Furniture & Fixtures                                                                                     Unknown                           $265,752.05

 40. Office fixtures


   40.1   Leasehold Improvements                                       $270,030.70                                 Unknown                           $270,030.70

 41. Office equipment, including all computer equipment and communication systems equipment and software


   41.1   Building Fixed Equipment                                     $2,450.62                                   Unknown                               $2,450.62

   41.2   Computer Systems & Software                                  $4,093,859.77                               Unknown                         $4,093,859.77

   41.3   Department Equipment                                         $1,165.00                                   Unknown                               $1,165.00

 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
                                                                                                                                                  $4,633,258.14
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles


   47.1   FORD 150 1FTEX1CP3FKD76544                                                           $9,999.89           Unknown                               $9,999.89

   47.2   FORD 150 1FTEX1CP5FKD76545                                                           $9,999.89           Unknown                               $9,999.89



   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                              Entered 01/10/19 19:44:28                  Page 19 of 256

Debtor Senior Care Centers, LLC                                                                             Case Number (if known) 18-33967


   47.3   FORD 150 1FTEX1CP8FKE97828                                                            $9,999.89         Unknown                       $9,999.89

   47.4   Other Transporation-Cost                                                              Unknown           Unknown                        Unknown

 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels



 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)


   50.1   ( See Exhibit )                                                                                         unknown                      $70,861.54



 51. Total of Part 8.
                                                                                                                                              $100,861.21
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.



 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 7
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                             Entered 01/10/19 19:44:28                  Page 20 of 256

Debtor Senior Care Centers, LLC                                                                          Case Number (if known) 18-33967


 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


           No.

           Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                        Net book value of                        Valuation method         Current value of
                                                                       debtor's interest                        used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites


   61.1    sccltc.com                                                 Unknown                                   Unknown

   61.2    senior-care-centers.com                                    Unknown                                   Unknown

   61.3    seniorcarecentersltc.com                                   Unknown                                   Unknown

   61.4    seniorcarecentersltc.net                                   Unknown                                   Unknown

   61.5    sccchamps.com                                              Unknown                                   Unknown

   61.6    scc-champs.com                                             Unknown                                   Unknown

 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                      Page 8
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                          Entered 01/10/19 19:44:28              Page 21 of 256

Debtor Senior Care Centers, LLC                                                                    Case Number (if known) 18-33967


 64. Other intangibles, or intellectual property


   64.1    SCC Granite Portfolio purchase in 2014                                                          Cost Approach             $2,016,666.47

   64.2    Leases assumed during the Trisun-Harden Acquisition                                             Cost Approach        $ 10,931,697.99
           (Ranger Project)

   64.3    Trisun-Harden Non-Compete (Ranger Project                                                       Cost Approach              $ 200,800.00

 65. Goodwill


   65.1    CLTC Real Estate                                                                                Cost Approach         $21,239,258.00

   65.2    Ranger FMV Adjustment                                                                           Cost Approach             ($409,720.00)

   65.3    Ranger Acquisition                                                                              Cost Approach         ($1,338,661.00)

   65.4    Recognized Deferred Asset Liability                                                             Cost Approach        ($13,632,166.00)

   65.5    Audit Adjustment (Audit)                                                                        Cost Approach              $190,457.75

   65.6    WO Goodwill For MBS Sale                                                                        Cost Approach         ($1,800,403.00)



 66. Total of Part 10.
      Add lines 60 through 65. Copy the total to line 89.




 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:     All other assets




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 9
          Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                  Entered 01/10/19 19:44:28               Page 22 of 256

Debtor Senior Care Centers, LLC                                                                            Case Number (if known) 18-33967


70. Does the debtor own any other assets that have not yet been reported on this form?


         No. Go to Part 12.

         Yes. Fill in the information below.

  70.1

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
71. Notes receivable
     Description (include name of obligor)
                                                                                       -                                 =
                                                                Total face amount          Doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)
     Description (for example, federal, state, local)



73. Interests in insurance policies or annuities




74. Causes of action against third parties (whether or not a lawsuit has
    been filed)


      Case No. 2016-Dcl-02228 Senior Care Centers, LLC Plaintiff                                                                              $8,543.00
      Nature of claim                undisclosed defects in a facility SCC acquired
      Amount Requested               $8,543
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims



      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership




78. Total of Part 11.
                                                                                                                                              $8,543.00
     Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


         No.

         Yes.



  Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                Page 10
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                             Entered 01/10/19 19:44:28                                    Page 23 of 256

Debtor Senior Care Centers, LLC                                                                                                 Case Number (if known) 18-33967



Part 12:    Summary

           Type of property                                                                        Current value of                             Current value of
                                                                                                   personal property                            real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                               $0.00


   81. Deposits and prepayments.          Copy line 9, Part 2.                                          $8,822,138.62


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.                                                               $2,484,391.00


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.                                     $4,633,258.14
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.                               $100,861.21


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.                                                           $8,543.00


   91. Total. Add lines 80 through 90 for each column.                                     91a.        $16,049,191.97              +     91b.                       $0.00



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92.................................................................................................   $16,049,191.97




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                      Page 11
Case 18-33967-bjh11 Doc 317 Filed 01/10/19   Entered 01/10/19 19:44:28   Page 24 of 256




            SCHEDULES OF ASSETS AND LIABILITIES


                        EXHIBIT FOR SCHEDULE AB

                            PART 8, QUESTION 50

         OTHER MACHINERY, FIXTURES, AND EQUIPMENT
        (EXCLUDING FARM MACHINERY AND EQUIPMENT)
                          Case 18-33967-bjh11 Doc 317 Filed 01/10/19    Entered 01/10/19 19:44:28         Page 25 of 256



Senior Care Centers LLC
Case No. 18-33967
Schedule AB-50: Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

Legal Name                                Facility Name                Facility #   General Description                    Current Value
                                                                                                                           of Debtor's
                                                                                                                           Interest
Senior Care Centers LLC                   Dallas Corporate Office            50     ADP, INC.                                       8,635.34
Senior Care Centers LLC                   Dallas Corporate Office            50     ADP, INC.                                       8,635.34
                                                                                    ADP, INC.           Total                      17,270.68
Senior Care Centers LLC                   Dallas Corporate Office            50     AUTOMOTIVE RENTALS INC                              9.50
Senior Care Centers LLC                   Dallas Corporate Office            50     AUTOMOTIVE RENTALS INC                              9.50
Senior Care Centers LLC                   Dallas Corporate Office            50     AUTOMOTIVE RENTALS INC                             25.00
Senior Care Centers LLC                   Dallas Corporate Office            50     AUTOMOTIVE RENTALS INC                             25.00
                                                                                    AUTOMOTIVE RENTALS INC         Total               69.00
Senior Care Centers LLC                   Dallas Corporate Office            50     DENITECH CORPORATION (DES MOIN                  1,212.08
Senior Care Centers LLC                   Dallas Corporate Office            50     DENITECH CORPORATION (DES MOIN                  1,217.58
                                                                                    DENITECH CORPORATION (DES MOIN Total            2,429.66
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                423.26
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                              5,141.88
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                672.32
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                144.20
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 13.30
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 44.10
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 67.90
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                554.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 17.50
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 50.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 50.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                144.20
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 13.30
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                554.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 44.10
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 17.50
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 67.90
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 17.50
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 44.10
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                554.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 13.30
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                144.20
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 50.40
Senior Care Centers LLC                   Dallas Corporate Office            50     Oper_Gen._SCC Mgmt                                 67.90
                                                                                    Oper_Gen._SCC Mgmt          Total               8,912.86
Senior Care Centers LLC                   Dallas Corporate Office            50     XEROX FINANCIAL SERVICES LLC                   42,179.34
                                                                                    XEROX FINANCIAL SERVICES LLC Total             42,179.34
                                                                                    Grand Total                                    70,861.54




                                                                                                                                 Page: 1 of 1
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                             Entered 01/10/19 19:44:28                        Page 26 of 256
Debtor Name           Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                  18-33967                                                                                                              Check if this is an
                                                                                                                                                               amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                  12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
    X No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                       Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                           Do not deduct the        that supports this
                                                                                                                                         value of collateral      claim
      Creditor's name                                                  Describe debtor's property that is subject to a lien

      NONE
      Creditor's mailing address



                                                                       Describe the lien


      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes

                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Specify each creditor, including this                As of the petition filing date, the claim is:
             creditor and its relative priority.
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                                Schedule D: Creditors Who Have Claims Secured by Property                          1 of 1
             Case 18-33967-bjh11 Doc 317 Filed 01/10/19                            Entered 01/10/19 19:44:28                  Page 27 of 256
Debtor Name            Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):               18-33967                                                                                         Check if this is an
                                                                                                                                       amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                             12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
       No. Go to Part 2.
      X Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                Total claim                 Priority amount

2.1        Priority creditor's name and mailing address         As of the petition filing date, the claim is:           $48.63                       $48.63
           ADRIANNE JONES
           ADDRESS REDACTED                                         Contingent
                                                                    Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 EMPLOYEE
           10/1/2018

           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) ( 4    )

2.2        Priority creditor's name and mailing address         As of the petition filing date, the claim is:           $19.99                       $19.99
           ALBERTO CASAREZ
           ADDRESS REDACTED                                         Contingent
                                                                    Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 EMPLOYEE
           5/12/2015

           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) ( 4    )

2.3        Priority creditor's name and mailing address         As of the petition filing date, the claim is:           $77.00                       $77.00
           ALICE CHEN
           ADDRESS REDACTED                                         Contingent
                                                                    Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 EMPLOYEE
           8/17/2017

           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 28 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.4       Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $125.25                  $125.25
          ALICIA GUERRERO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/17/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.5       Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $103.99                  $103.99
          ALLEN MALL - #165
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/10/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.6       Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $54.56                   $54.56
          ALLISON MARTIN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/4/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.7       Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $29.77                   $29.77
          ALLISON SMITH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/8/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                2 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 29 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.8       Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $751.77                   $751.77
          AMANDA BURNETT
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.9       Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $28.15                    $28.15
          AMY ELIZONDO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/11/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.10      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $10,144.84                $10,144.84
          ANDREW KERR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/18/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.11      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $381.80                   $381.80
          ANGIE HART
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/26/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 3 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 30 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.12      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $590.51                  $590.51
          ARAIN MCCLAIN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/24/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.13      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $409.71                  $409.71
          ASHLEY PERKINS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.14      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $19.81                   $19.81
          AZUCENA RIVERA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/11/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.15      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $247.04                  $247.04
          BERNARDO RUIZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                4 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 31 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.16      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $22.96                    $22.96
          BETH MCCARTY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/25/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.17      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,158.57                 $2,158.57
          BETHANY WALKER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.18      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $90.76                    $90.76
          BILLIE JO NUNNERY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.19      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $100.00                   $100.00
          BRITNEY RESTIVO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/3/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 5 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 32 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.20      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $283.63                  $283.63
          CANDACE PITKIN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/28/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.21      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $75.48                   $75.48
          CASEY MANASCO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/19/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.22      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $22.00                   $22.00
          CASEY WARD
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/25/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.23      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $45.45                   $45.45
          CATHY DEAN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/25/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                6 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 33 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.24      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $17.27                   $17.27
          CATHY HENDERSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/16/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.25      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $6.98                    $6.98
          CHARLES R STEWART
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/22/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.26      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $489.89                  $489.89
          CHRISTINA STAGG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/28/2014

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.27      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $18.00                   $18.00
          CHRISTOPHER DAVIS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/7/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                7 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 34 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.28      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $250.00                  $250.00
          CHRISTOPHER HODGE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/16/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.29      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $99.90                   $99.90
          CLAIRE FREEMAN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/24/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.30      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $202.38                  $202.38
          CLAUDIA FLORES
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/29/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.31      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $195.06                  $195.06
          CONSLAR SANDERS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/1/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                8 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 35 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.32      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $39.43                   $39.43
          CORTNEY LEIGH POWELL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.33      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.07                    $8.07
          COURTNEY ARMSTRONG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/12/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.34      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $16.00                   $16.00
          DAMENA METTA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/31/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.35      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $33.14                   $33.14
          DANIELA VELASQUEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/3/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                9 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 36 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.36      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $168.00                  $168.00
          DANYELL YOUNG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.37      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $138.56                  $138.56
          DARRYLE FEATHERSTONE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/19/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.38      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $557.36                  $557.36
          DAVID BOLKOVAC
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.39      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.52                   $10.52
          DAVID DE LOS SANTOS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/10/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                10 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 37 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.40      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.00                   $10.00
          DAVID DOCKERY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/24/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.41      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $532.98                  $532.98
          DAWN KUSER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/3/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.42      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $120.00                  $120.00
          DEDEE CRAMER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/17/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.43      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $77.00                   $77.00
          DEMI STIEWERT
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/25/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                11 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 38 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.44      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $24.49                   $24.49
          DESIREE HODGE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/20/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.45      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $358.80                  $358.80
          DIANA URISTA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.46      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $29.50                   $29.50
          DIANNE BARBARA EDWARDS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/15/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.47      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $222.82                  $222.82
          DIANNE H. THOMPSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/5/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                12 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 39 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.48      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $151.61                  $151.61
          DON THOMPSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/15/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.49      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $34.22                   $34.22
          DONA GERON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.50      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $26.70                   $26.70
          DONNA EANES
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/25/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.51      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $349.14                  $349.14
          EDWARD BERNACKI
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/15/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                13 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 40 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.52      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $532.65                  $532.65
          ELENA CANTU
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.53      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $27.85                   $27.85
          ELISA SALAZAR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/10/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.54      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $112.50                  $112.50
          ELIZABETH ARMSTONG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/5/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.55      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $94.37                   $94.37
          ELIZABETH HERNANDEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/25/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                14 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 41 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.56      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $170.68                  $170.68
          EMILY ROBERSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/9/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.57      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $21.22                   $21.22
          ERIKA CASTANEDA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/9/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.58      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $210.84                  $210.84
          EZEQUIEL OROZCO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/27/2014

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.59      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $99.00                   $99.00
          FELISHA LONG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/30/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                15 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 42 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.60      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $721.96                  $721.96
          FRAN FRITZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/30/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.61      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.90                    $9.90
          FREDRICK JOHNSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/5/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.62      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.93                   $12.93
          GARY PERKINS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/18/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.63      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $16.29                   $16.29
          GAYE SPRINGER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/2/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                16 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 43 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.64      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $22.69                   $22.69
          GILBERTO RIVERA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.65      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $353.07                  $353.07
          GLYNN BROWN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/25/2013

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.66      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $3.23                    $3.23
          GORDON YELVERTON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/31/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.67      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $35.31                   $35.31
          GRADY TREW
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/25/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                17 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 44 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.68      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $50.00                    $50.00
          GUENET TEFERRA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/14/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.69      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $78.19                    $78.19
          HEIDI WEAR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/31/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.70      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $101.91                   $101.91
          HOLLY NICLE TUNSTALL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/28/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.71      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,074.24                 $1,074.24
          HOPE BURCHFIELD
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/15/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 18 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 45 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.72      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $140.00                  $140.00
          JACQUELINE COOK
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/1/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.73      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $652.61                  $652.61
          JAMES LEE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/9/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.74      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $22.59                   $22.59
          JANICE NCWILLIAMS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/29/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.75      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.41                   $12.41
          JASON STALLWORTH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/25/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                19 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 46 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.76      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $23.29                   $23.29
          JAYLON FANE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.77      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.58                   $12.58
          JENNIFER WOMACK
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/6/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.78      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.00                    $8.00
          JEREMY TUNSTALL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/2/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.79      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $101.62                  $101.62
          JILL M JESSUP
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                20 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 47 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.80      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $85.50                   $85.50
          JILL PAYNE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/21/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.81      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $64.91                   $64.91
          JILL SAUNDERS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/31/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.82      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $381.15                  $381.15
          JODI HAMILTON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/26/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.83      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $6.98                    $6.98
          JOE MILLS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/28/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                21 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 48 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.84      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $6.60                    $6.60
          JOHN LACLAIRE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/11/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.85      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $132.01                  $132.01
          JONATHAN ALVARADO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/24/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.86      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $15.00                   $15.00
          JONATHAN E MESA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.87      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $23.22                   $23.22
          JORDAN HALL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/17/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                22 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 49 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.88      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $68.05                   $68.05
          JORGE BECERRA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/25/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.89      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $68.57                   $68.57
          JOSE GARCIA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/15/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.90      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $126.11                  $126.11
          JOSHUA LAWRENCE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/26/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.91      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $13.52                   $13.52
          JOY HEARD
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/31/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                23 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 50 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.92      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $404.47                   $404.47
          JUANITA MCCARTY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/10/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.93      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,083.67                 $2,083.67
          JULIA LANIER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/30/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.94      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $267.99                   $267.99
          JULIE EDDLEMON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.95      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.99                    $12.99
          JULIO ROMERO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/22/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 24 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 51 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.96      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $600.08                   $600.08
          JUSTIN EASTEPP
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/30/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.97      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $14.08                    $14.08
          JUSTIN VANLEEUWEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/16/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.98      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,605.14                 $1,605.14
          KABIRU SONEKAN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/18/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.99      Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $29.99                    $29.99
          KARI BEARDEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/19/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 25 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 52 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.100     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $21.59                   $21.59
          KATHRYN SMITH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/5/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.101     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $358.13                  $358.13
          KATHRYN YODER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/27/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.102     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $41.20                   $41.20
          KATIA STONER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/1/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.103     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $27.10                   $27.10
          KATRESE SIMS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/15/2013

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                26 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 53 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.104     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.44                   $10.44
          KATTIE HAWKINS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/2/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.105     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $130.71                  $130.71
          KAVIN BIZZELL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.106     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $168.75                  $168.75
          KEAGAN BRADLEY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/31/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.107     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.00                   $10.00
          KELCIE GRIGGS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/15/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                27 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 54 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.108     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $442.26                  $442.26
          KELLI MARX
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/12/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.109     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $19.49                   $19.49
          KENA SUMMERVILLE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/17/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.110     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $726.79                  $726.79
          KENNA HOWARD
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.111     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $66.00                   $66.00
          KIM NGUYEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/6/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                28 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 55 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.112     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,934.77                 $1,934.77
          KIMBERLY LANE HOLDER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.113     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $4.90                     $4.90
          KIRK LYNCH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/29/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.114     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $87.47                    $87.47
          KRISTINE L CARCAREY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/30/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.115     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.46                     $9.46
          KRISTOPHER OLVERA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/14/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 29 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 56 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.116     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $45.69                   $45.69
          L. CHERI' THOMAS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/19/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.117     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $53.12                   $53.12
          LAURA WILTGEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/21/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.118     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $543.79                  $543.79
          LAUREN SMITH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/24/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.119     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $104.50                  $104.50
          LEGINA SCHOOLER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/19/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                30 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 57 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.120     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $177.47                  $177.47
          LESLIE DRAPER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.121     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $136.00                  $136.00
          LEZLIE MICHAEL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/27/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.122     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $45.78                   $45.78
          LILIAM MIDENCE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/29/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.123     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $75.76                   $75.76
          LINDA BARNETT
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/16/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                31 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 58 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.124     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $45.00                   $45.00
          LINDA SMITH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/16/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.125     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $337.36                  $337.36
          LISA F. ROBINSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.126     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $255.08                  $255.08
          LISA ROBINSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/30/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.127     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $97.03                   $97.03
          LLOY POPE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/30/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                32 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 59 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.128     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $38.33                   $38.33
          LOREE SCHLENTZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/26/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.129     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $186.22                  $186.22
          MABEL CASANOVA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/16/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.130     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $187.48                  $187.48
          MADELYN LANGDON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.131     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $627.96                  $627.96
          MAFE WOZNIAK
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/17/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                33 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 60 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.132     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $244.05                  $244.05
          MAGGIE LOEPPKY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/9/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.133     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $158.23                  $158.23
          MARGARITA HERNANDEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.134     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $27.54                   $27.54
          MARGIE RHODES
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/21/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.135     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.73                    $9.73
          MARIA LUNA - 168
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/29/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                34 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 61 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.136     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $758.19                  $758.19
          MARIA PALACIOS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.137     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $54.10                   $54.10
          MARISA WADE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/12/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.138     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $491.40                  $491.40
          MARK WALTERS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/15/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.139     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $308.21                  $308.21
          MARSHA PARCHMAN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                35 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 62 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.140     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $340.00                  $340.00
          MARTHA RICHARDSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/14/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.141     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $159.66                  $159.66
          MARTHA SANCHEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/30/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.142     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $607.73                  $607.73
          MARVENA MINER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.143     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $54.02                   $54.02
          MARY E TAYLOR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/1/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                36 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 63 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.144     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $62.82                   $62.82
          MARY MCCUMBER-BELL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/14/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.145     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $6.59                    $6.59
          MARY MESSICK
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/27/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.146     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $11.95                   $11.95
          MARY WILLIAMS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/30/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.147     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.79                    $8.79
          MEGAN A HARVEY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/30/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                37 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 64 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.148     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $243.40                  $243.40
          MELANI K MANNING
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/20/2014

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.149     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.07                    $9.07
          MELISSA CARTER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/19/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.150     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.68                    $9.68
          MERCIA RYOBA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          5/19/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.151     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $82.07                   $82.07
          MICHAEL MARTINEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                38 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 65 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.152     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $4.50                    $4.50
          MICHAEL YOUNG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/21/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.153     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $80.00                   $80.00
          MICHAELA ISON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/23/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.154     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $311.92                  $311.92
          MICHELLE WIGGINS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/21/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.155     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $200.70                  $200.70
          MIKELANNE SAENZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/10/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                39 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 66 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.156     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.80                   $10.80
          MILDRED HILL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/9/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.157     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $195.93                  $195.93
          MILLICENT TEMPLIN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.158     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $92.41                   $92.41
          MIRIAN COLLINS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/24/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.159     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $31.50                   $31.50
          MISTI LEWIS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                40 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 67 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.160     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $219.20                  $219.20
          NANCY FLOWERS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.161     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $660.98                  $660.98
          NATASHA HATHAWAY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.162     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $35.00                   $35.00
          OSCAR GUTIERREZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/1/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.163     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $116.73                  $116.73
          PAMELA GADISON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/30/2014

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                41 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 68 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.164     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $29.83                   $29.83
          PATRICIA BASAVE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/25/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.165     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $213.63                  $213.63
          PATRICIA SHELTON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.166     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $54.49                   $54.49
          PATRICIA STETAR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/15/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.167     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.00                   $12.00
          PATRICIA V. SUGGS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/17/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                42 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 69 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.168     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $104.04                  $104.04
          PATRICK DRIGGERS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/4/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.169     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $20.55                   $20.55
          PATSY GONZALEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/20/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.170     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $18.00                   $18.00
          PAULA DUNCAN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/28/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.171     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $211.62                  $211.62
          PAULA FAIR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/26/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                43 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 70 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.172     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $17.09                    $17.09
          PAYDEN BARRICK
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/30/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.173     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $10.28                    $10.28
          PERRI MCGOWEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/5/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.174     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.27                     $8.27
          PRINCESITA DEJESUS-BROWN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/30/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.175     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,899.70                 $1,899.70
          RACHEL NACHTIGALL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/14/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 44 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 71 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.176     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $22.48                   $22.48
          RANELL PARKS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/8/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.177     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $38.09                   $38.09
          RAS RUHMANN JR
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.178     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $72.71                   $72.71
          REBEKAH WHITE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.179     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $30.71                   $30.71
          RENITA BILLINGSLEA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/16/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                45 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28               Page 72 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim         Priority amount


2.180     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $107.00                   $107.00
          RHONDA LUCKEY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/19/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.181     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $50.74                    $50.74
          RICHARD NEWELL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/5/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.182     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $48.24                    $48.24
          ROBERT D FUDGE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.183     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,805.90                 $1,805.90
          ROBERTO MARTINEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/26/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 46 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 73 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.184     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $50.00                   $50.00
          ROGER HARVILL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/27/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.185     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $111.63                  $111.63
          ROSE CARTER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/15/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.186     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $40.50                   $40.50
          ROXSAND GUERRERO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/19/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.187     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $29.05                   $29.05
          SABRINA HOOKS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                47 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 74 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.188     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $19.60                   $19.60
          SACHA CLARKE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/1/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.189     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $443.24                  $443.24
          SANDRA GLENN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.190     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $19.81                   $19.81
          SARA ALLEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/20/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.191     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $11.95                   $11.95
          SARAH M JOHNSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/30/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                48 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 75 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.192     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $122.97                  $122.97
          SAVANNAH POUNDS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/28/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.193     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $322.90                  $322.90
          SHANDEL BLAKE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.194     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $102.48                  $102.48
          SHANNON HUDSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.195     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $12.84                   $12.84
          SHARON BRADLEY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                49 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 76 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.196     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $68.80                   $68.80
          SHARON FRANCIS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          7/1/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.197     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $51.60                   $51.60
          SHEILA JOHNSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.198     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $7.00                    $7.00
          SHELBEE MURRAY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          8/30/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.199     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $5.94                    $5.94
          SHELLEY ROBINETT
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/28/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                50 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 77 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.200     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $13.00                   $13.00
          SHELLIE A RICHARD-THOMAS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/1/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.201     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $47.99                   $47.99
          SHIRLEY LIVINGSTON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/13/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.202     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $23.94                   $23.94
          SHUNETHIA JOHNSON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/10/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.203     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $50.00                   $50.00
          SILVIA OCON
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/18/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                51 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 78 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.204     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $37.49                   $37.49
          STACEY TOWNS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/31/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.205     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $196.93                  $196.93
          STACY CLASBY
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.206     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $39.52                   $39.52
          STEPHANIE SMITH
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/20/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.207     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $493.22                  $493.22
          SUSAN KRALL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/2/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                52 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 79 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.208     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $52.35                   $52.35
          SUSAN LABREE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.209     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $9.72                    $9.72
          TAMARA M MAYER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/10/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.210     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $42.79                   $42.79
          TANEICHA S. GRADY-BRAVO
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/10/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.211     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $257.41                  $257.41
          TARA R STEWART
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/2/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                53 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 80 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.212     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $635.99                  $635.99
          TEXOLLA WEST
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/3/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.213     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $205.83                  $205.83
          THERESA CHRISTOPHER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/12/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.214     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $43.87                   $43.87
          TIFFANY ADAMS
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/20/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.215     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $100.00                  $100.00
          TIM VAN ALLEN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/27/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                54 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 81 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.216     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $971.25                  $971.25
          TONIA BELLARD
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/1/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.217     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $97.21                   $97.21
          TONYA THIELE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/26/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.218     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $119.96                  $119.96
          TRACEY NEAL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          9/16/2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.219     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $78.46                   $78.46
          VALERIE SANCHEZ
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/5/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                55 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 82 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.220     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $101.69                  $101.69
          VANESSA WREN
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          11/28/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.221     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $122.88                  $122.88
          VERNA REGIER
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          2/9/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.222     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $7.79                    $7.79
          VERONICA FRUGE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          10/6/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.223     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $15.00                   $15.00
          VICTORIA A. DELA FUENTE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          12/15/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                56 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 83 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.224     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $36.00                   $36.00
          VICTORIA CISSE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/16/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.225     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $446.64                  $446.64
          WENDY BELL
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          Various

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.226     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $30.85                   $30.85
          YOLANDA JUDY YOUNG
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          4/10/2018

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.227     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $199.90                  $199.90
          ZAN JONES
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          1/15/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                57 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28              Page 84 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 1:       Additional Page
                                                                                                                Total claim        Priority amount


2.228     Priority creditor's name and mailing address        As of the petition filing date, the claim is:         $21.00                   $21.00
          ZIPPORAH RICE
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          3/23/2017

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )

2.229     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.65                    $8.65
          ZORAHAIDA GARZA
          ADDRESS REDACTED                                        Contingent
                                                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              EMPLOYEE
          6/28/2016

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 4    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                58 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 85 of 256
Debtor Name            Senior Care Centers, LLC                                                  Case number (if known): 18-33967

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,023.22
         1717 WEST 6TH STREET(TX), LLC
         4700 WILSHIRE BLVD.                                                Contingent
         LOS ANGELES, CA 90010
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RENT

         7/20/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $920.01
         AACA PARTS & SUPPLIES
         3227 MILITARY PARKWAY                                              Contingent
         MESQUITE, TX 75149
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,524.00
         AANAC
         400 S COLORADO BLVD #600                                           Contingent
         DENVER, CO 80246
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $101.04
         ACCESS POINT INC.
         P.O. BOX 842447                                                    Contingent
         BOSTON, MA 02284-2447
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            59 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 86 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $129.00
         ACEPROJECT
         212-825 LEBOURGNEU BLVD                                            Contingent
         QC G2J 0B9
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.6      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $164,817.69
         ADP, INC.
         P.O. BOX 78415                                                     Contingent
         PHOENIX, AZ 85062-8415
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.7      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $202.79
         ADRIAN ROBLES
         5500 OVERPASS RD APT 308                                        X Contingent
         BUDA, TX 78610
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.8      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $48.63
         ADRIANNE JONES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            60 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 87 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $4,085.33
         AHS-MEDREC, INC. D/B/A MEDREC
         85 NE LOOP 410, STE 610                                         X Contingent
         SAN ANTONIO, TX 78216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CONTRACT LABOR

         10/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $19.99
         ALBERTO CASAREZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/12/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $77.00
         ALICE CHEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/17/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $125.25
         ALICIA GUERRERO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            61 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 88 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $106.80
         ALL IN ONE POSTER COMPANY INC
         1156 N GILBERT ST                                                  Contingent
         ANAHEIM, CA 92801
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,243.40
         ALL-PUMP & EQUIP. CO.
         5811 KANSAS                                                        Contingent
         HOUSTON, TX 77007-1199
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $103.99
         ALLEN MALL - #165
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $15,625.00
         ALLIANCE INSURANCE GROUP
         360 E TENTH AVENUE SUITE 101                                       Contingent
         EUGENE, OR 97401
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            62 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 89 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.17     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,325.00
         ALLIED FIRE PROTECTION, LP
         P.O. BOX 2842                                                      Contingent
         PEARLAND, TX 77588
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.18     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $54.56
         ALLISON MARTIN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.19     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29.77
         ALLISON SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/8/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.20     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $37,768.38
         ALLSCRIPTS
         P.O. BOX 60030                                                     Contingent
         CHARLOTTE, NC 28260-0030
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            63 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28                   Page 90 of 256
Debtor Name            Senior Care Centers, LLC                                                      Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.21     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $1,345.53
         ALPHEUS DATA SERVICES, LLC
         P.O. BOX 301630                                                         Contingent
         DALLAAS, TX 75303
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      UTILITIES

         9/1/2017
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.22     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $307.80
         ALTERNATIVE BUSINESS AUTOMATIO
         2000 E RANDOL MILLS RD STE 610                                          Contingent
         ARLINGTON, TX 76011
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         9/15/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.23     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $751.77
         AMANDA BURNETT
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.24     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $7,500.00
         AMARILLO CORPORATE SERVICES, L
         500 SOUTH TAYLOR, SUITE 1100, LB 219                                    Contingent
         AMARILLO, TX 79101
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         11/1/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            64 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 91 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.25     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $40,686.36
         AMERICAN HEALTHTECH
         P.O. BOX 12310                                                     Contingent
         JACKSON, MS 39236
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.26     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $28.15
         AMY ELIZONDO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/11/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.27     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,144.84
         ANDREW KERR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/18/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.28     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $381.80
         ANGIE HART
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            65 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 92 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.29     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $590.51
         ARAIN MCCLAIN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/24/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.30     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $104.91
         ARANSAS PROPANE CO. , INC.
         P.O. BOX 2460                                                      Contingent
         ROCKPORT, TX 78381
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/23/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.31     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $17,727.00
         ARMADA ADMINISTRATORS
         P.O. BOX 37769                                                     Contingent
         BALTIMORE, MD 21297-3769
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.32     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $409.71
         ASHLEY PERKINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            66 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 93 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.33     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,000.00
         ASPIRE INFO SOLUTIONS , INC
         2238 LONGVIEW RD                                                   Contingent
         IRVING, TX 75063
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/29/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.34     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $26.06
         AT&T
         P.O. BOX 105068                                                    Contingent
         ATLANTA, GA 30348-5068
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.35     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $580.02
         AT&T -5014
         P.O. BOX 5014                                                      Contingent
         CAROL STREAM, IL 60197-5014
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.36     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $13.22
         AT&T 105262
         P.O. BOX 105262                                                    Contingent
         ATLANTA, GA 30348-5262
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         9/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            67 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 94 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.37     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,082.40
         AT&T 105414
         P.O. BOX 105414                                                    Contingent
         ATLANTA, GA 30348
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.38     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $88.49
         AT&T MOBILITY - 6463
         P.O. BOX 8229                                                      Contingent
         AURORA, IL 60572-8229
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         1/5/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.39     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $458.50
         AT&T/ 5001
         P.O. BOX 5001                                                      Contingent
         CAROL STREAM, IL 60197-5001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.40     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,212.02
         AT&T019
         P.O. BOX 5094 AT&T                                                 Contingent
         CAROL STREAM, IL 60197-5094
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            68 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 95 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,548.18
         ATLAS, HALL & RODRIGUEZ
         P.O. BOX 3725                                                      Contingent
         MCALLEN, TX 78502
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $29,156.92
         ATMOS ENERGY
         1005 CONVENTION PLAZA                                              Contingent
         ST. LOUIS, MO 63101
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,500.00
         AUSTIN GERIATRIC SPECIALISTS
         1108 LAVACA ST.                                                    Contingent
         STE. 110 - 320
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         6/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,500.00
         AUSTIN GERIATRIC SPECIALISTS P
         #320 603 WEST 13TH STREET #1A                                      Contingent
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         9/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            69 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 96 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.45     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $20,304.73
         AUTOMOTIVE RENTALS INC
         P.O. BOX 8500-4375                                                 Contingent
         PHILADELPHIA, PA 19178-4375
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.46     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $609.24
         AVATT SERVICES INC
         340 CR 260                                                         Contingent
         LIBERTY HILL, TX 78642
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         6/15/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.47     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $787.92
         AVAYA INC.
         211 MT AIRY ROAD                                                   Contingent
         BASKING RIDGE, NJ 07920
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.48     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $359.94
         AVAYA INC. (NEW YORK)
         P.O. BOX 5332                                                      Contingent
         NEW YORK, NY 10087-5332
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            70 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 97 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19.81
         AZUCENA RIVERA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/11/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,175.00
         BARNETT & GARCIA PLLC
         3821 JUNIPER TRACE                                                 Contingent
         SUITE 108
         AUSTIN, TX 78738
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         11/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $419.92
         BAXTER HEALTHCARE CORP
         P.O. BOX 730531                                                    Contingent
         DALLAS, TX 75373
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,146.90
         BCM ONE
         P.O. BOX 36204                                                     Contingent
         NEWARK, NJ 07188-0001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            71 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 98 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.53     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $300.00
         BEARD KULTGEN BROPHY BOSTWICK
         220 SOUTH FOURTH STREET                                            Contingent
         WACO, TX 76701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         9/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.54     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $247.04
         BERNARDO RUIZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.55     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $22.96
         BETH MCCARTY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.56     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,158.57
         BETHANY WALKER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            72 of 221
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                   Page 99 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.57     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $90.76
         BILLIE JO NUNNERY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.58     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $26.55
         BILLY SMITH
         106 NORTH BELTLINE                                                 Contingent
         106 NORTH BELTLINE
         GARLAND, TX 75040
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.59     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,498.50
         BIOMEDICAL WASTE SOLUTIONS, LL
         P.O. BOX 26019                                                     Contingent
         DEPT. 7063
         BEAUMONT, TX 77720
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.60     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $48,855.98
         BIRCH COMMUNICATIONS
         DEPT 2544                                                          Contingent
         P.O. BOX 122544
         DALLAS, TX 75312-2544
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            73 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 100 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.61     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $184,535.00
         BKD, LLP
         1034 W. MAIN STREET                                                Contingent
         BRANSON, MO 65615-1277
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.62     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $18.50
         BLACKWELL AND DUNCAN PLLC
         15851 N DALLAS PKWY                                                Contingent
         STE 600
         ADDISON, TX 75001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         6/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.63     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $45,996.02
         BLANKS PRINTING AND IMAGING
         2343 NORTH BECKLEY                                                 Contingent
         DALLAS, TX 75208
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.64     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $698.82
         BLUEBIRD BROADBAND SERVICES
         1325 BARKSDALE BLVD                                                Contingent
         STE#100
         BOSSIER CITY, LA 71111
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             74 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 101 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.65     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $27.87
         BRASWELL OFFICE SYSTEMS
         301 MESQUITE                                                       Contingent
         CORPUS CHRISTI, TX 78401
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/2/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.66     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $100.00
         BRITNEY RESTIVO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.67     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,600.00
         BRYAN KEITH WHITE
         1307 SYLVAN CT                                                     Contingent
         ARLINGTON, TX 76012
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         1/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.68     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $41,975.62
         BULK TV AND INTERNET
         8537 SIX FORKS ROAD, SUITE 100                                     Contingent
         RALEIGH, NC 27615
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             75 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 102 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.69     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $645.00
         BURTON METAL WORKS
         105 METRO DRIVE                                                    Contingent
         TERRELL, TX 75160-9105
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.70     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $750.00
         C. DAVID GARVIN, M.D.
         1300 N. STATE HWY. 91                                              Contingent
         DENISON, TX 75020
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         2/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.71     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $91.89
         CABLE ONE - PHOENIX
         1314 N. THIRD STREET                                               Contingent
         PHOENIX, AZ 85004
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.72     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         CAMERON CULVER MD
         10850 COLBERT WAY                                                  Contingent
         DALLAS, TX 75218
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         4/27/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             76 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 103 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.73     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $283.63
         CANDACE PITKIN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/28/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.74     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,060.00
         CANDLEWOOD SUITES - BAYTOWN
         6126 GARTH ROAD                                                    Contingent
         BAYTOWN, TX 77521
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.75     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,803.58
         CANDLEWOOD SUITES SAN ANGELO
         4587 W. HOUSTON HARTE EXPY.                                        Contingent
         SAN ANGELO, TX 76901
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.76     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $624.33
         CANON BUSINESS SOLUTIONS INC
         15004 COLLECTIONS CENTER DR                                        Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             77 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 104 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.77     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $17,668.68
         CANON FINANCIAL SERVICES INC
         13824 COLLECTION CENTER DR                                         Contingent
         CHICAGO, IL 60693-0138
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.78     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $591.12
         CANON SOLUTIONS AMERICA
         P.O. BOX 742265                                                    Contingent
         ATLANTA, GA 30374-2265
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.79     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,258.46
         CARBONITE, INC.
         2 AVENUE DE LAFAYETTE 6TH FLOOR                                    Contingent
         BOSTON, MA 02111
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.80     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $118.00
         CARENOW CORPORATE
         3751 SOUTH I-35 E                                                  Contingent
         DENTON, TX 76210-6852
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             78 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 105 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.81     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $832.50
         CAREPOINT PARTNERS
         INFUSION PARTNERS, LLC                                             Contingent
         P.O. BOX 418711
         BOSTON, MA 02241-8711
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/20/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.82     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,213.90
         CAREWORX INC.
         48 CENTENNIAL RD., UNIT 18                                         Contingent
         ORANGEVILLE, ON L9W 3T4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.83     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $17,568.09
         CARLS MCDONALD & DALRYMPLE (LAW FIRM)
         BARTON OAKS PLAZA 2                                             X Contingent
         SOUTH MOPAC EXPRESSWAY
         SUITE 500
                                                                         X Unliquidated
         AUSTIN, TX 78746                                                X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE
                                                                         COLLECTION
         2016-2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.84     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $42,210.00
         CAROLINA FINANCIAL SECURITIES
         100 ELKS CLUB RD                                                   Contingent
         BREVARD, NC 28712
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         4/26/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             79 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 106 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.85     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $75.48
         CASEY MANASCO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/19/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.86     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22.00
         CASEY WARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.87     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         CATHI CONEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/11/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.88     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45.45
         CATHY DEAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             80 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 107 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.89     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $17.27
         CATHY HENDERSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/16/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.90     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $538,169.46
         CENTURY HEALTHCARE LLC
         6300 FALLWATER TRAIL STE 120                                       Contingent
         THE COLONY, TX 75056
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.91     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $905.97
         CENTURY LINK -52187
         P.O. BOX 52187                                                     Contingent
         PHOENIX, AZ 85072-2187
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.92     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $633,323.14
         CENTURYLINK
         P.O. BOX 52187                                                     Contingent
         PHOENIX, AZ 85072-2187
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             81 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 108 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.93     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $531.91
         CENTURYLINK - 2961
         P.O. BOX 2961                                                      Contingent
         PHOENIX, AZ 85062-2961
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.94     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $969.90
         CENTURYLINK COMMUNICATIONS, LL
         P.O. BOX 4786                                                      Contingent
         MONROE, LA 71211-4786
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.95     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $106.60
         CERIDIAN CORPORATION-CTS
         3311 EAST OLD SHAKOPEE ROAD                                        Contingent
         MINNEAPOLIS, MN 55425
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.96     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,705.60
         CERIDIAN HCM, INC
         3311 EAST OLD SHAKOPEE RD                                          Contingent
         MINNEAPOLIS, MN 55425
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         2/26/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             82 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                       Entered 01/10/19 19:44:28                    Page 109 of 256
Debtor Name            Senior Care Centers, LLC                                                  Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.97     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $13,524.00
         CERNER CORPORATION
         P.O. BOX 412702                                                     Contingent
         KANSAS CITY, MO 64141-2702
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.98     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $91,380.00
         CEU360
         ROCKY MOUNTAIN PUBLISHING, LLC                                      Contingent
         5048 TENNYSON PARKWAY, SUITE 200
         PLANO, TX 75024
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.99     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                     $6.98
         CHARLES R STEWART
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  EMPLOYEE

         8/22/2016
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.100    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $291.45
         CHARTER COMMUNICATIONS - ST LO
         P.O. BOX 790264                                                     Contingent
         SAINT LOUIS, MO 63179
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  UTILITIES

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             83 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 110 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.101    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $119.97
         CHARTER COMMUNICATIONS- LOS AN
         P.O. BOX 60229                                                     Contingent
         LOS ANGELES, CA 90060-0229
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.102    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $168.00
         CHEROKEEAN HERALD KTLU LLC
         P.O. BOX 475                                                       Contingent
         RUSK, TX 75785
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/31/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.103    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $489.89
         CHRISTINA STAGG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/28/2014
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.104    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18.00
         CHRISTOPHER DAVIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/7/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             84 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 111 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.105    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $250.00
         CHRISTOPHER HODGE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.106    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $43,546.50
         CISCO SYSTEMS CAPITAL CORPORAT
         P.O. BOX 742927                                                    Contingent
         LOS ANGELES, CA 90074-2927
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.107    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $18,241.53
         CIT TECNOLOGY FINANCIAL SERV,
         21146 NETWORK PLACE                                                Contingent
         CHICAGO, IL 60673-1211
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.108    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,131.70
         CITY OF AUSTIN
         P. O. BOX 2267                                                     Contingent
         AUSTIN, TX 78783-2267
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             85 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 112 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.109    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $175.00
         CITY OF LEWISVILLE FIRE PREVEN
         P.O. BOX 299002                                                    Contingent
         151 W CHURCH STREET
         LEWISVILLE, TX 75029
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         6/27/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.110    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $214.50
         CITY OF SAN ANTONIO - REVENUE
         P.O. BOX 839975                                                    Contingent
         SAN ANTONIO, TX 78283-3975
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.111    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $263.53
         CITY OF SHREVEPORT-DEPT. OF WA
         505 TRAVIS STREET                                                  Contingent
         SHREVEPORT, LA 71101
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         2/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.112    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,726.49
         CITY OF WINDCREST
         8601 MIDCROWN                                                      Contingent
         WINDCREST, TX 78239
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             86 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                         Entered 01/10/19 19:44:28                    Page 113 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.113    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $99.90
         CLAIRE FREEMAN
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    EMPLOYEE

         5/24/2017
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.114    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $202.38
         CLAUDIA FLORES
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    EMPLOYEE

         9/29/2017
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.115    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $10,000.00
         CLIFTON LARSON ALLEN LLP
         5001 SPRING VALLEY ROAD SUITE 600W                                    Contingent
         DALLAS, TX 75244
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         9/28/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.116    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $182.94
         CMS IP TECHNOLOGIES
         P.O. BOX 12130                                                        Contingent
         2930 EASTEX FWY
         BEAUMONT, TX 77703-2130
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         2/22/2017
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                             87 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 114 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.117    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $100,000.00
         CNA DEDUCTIBLE RECOVERY GROUP
         P.O. BOX 6065-02                                                   Contingent
         HERMITAGE, PA 16148-1068
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.118    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $138,876.78
         COLONIAL LIFE ACCIDENT & INSUR
         1 FOUNTAIN SQUARE                                                  Contingent
         CHATTANOOGA, TN 37402-1330
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         9/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.119    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $57,914.00
         COMBINED GROUP SERVICES INC.
         P.O. BOX 819045                                                    Contingent
         DALLAS, TX 75381-9045
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.120    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $675.04
         COMCAST
         P.O. BOX 530098                                                    Contingent
         ATLANTA, GA 30353-0098
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             88 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 115 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,939.35
         COMCAST - CHARLOTTE
         ONE COMCAST CENTER                                                 Contingent
         32ND FLOOR
         PHILADELPHIA, PA 19103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,130.56
         COMCAST BUSINESS
         P.O. BOX 37601                                                     Contingent
         PHILADELPHIA, PA 19101-0601
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,671.18
         COMCAST-660618
         P.O. BOX 660618                                                    Contingent
         DALLAS, TX 75266-0618
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,999.70
         COMFORT INN AIRPORT HOTEL
         6645 GATEWAY WEST BLVD                                             Contingent
         EL PASO, TX 79925
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             89 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 116 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.125    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $447.77
         COMMUNITY PORTABLE X-RAY INC.
         P.O. BOX 864808                                                    Contingent
         PLANO, TX 75086
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/31/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.126    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,190.29
         CONEXUS SG LLC
         4201 SPRING VALLEY ROAD                                            Contingent
         SUITE 1420
         DALLAS, TX 75244
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.127    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $195.06
         CONSLAR SANDERS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.128    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $181.28
         COPY GRAPHICS
         221 NORTH 10TH STREET                                              Contingent
         MCALLEN, TX 78501
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             90 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 117 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.129    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,875.55
         CORPORATE IMAGING CONCEPTS
         308 WAINWRIGHT DR                                                  Contingent
         NORTHBROOK, IL 60062
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.130    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $39.43
         CORTNEY LEIGH POWELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.131    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $8.07
         COURTNEY ARMSTRONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/12/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.132    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,113.00
         COWAN LAW FIRM LLP
         111 VETERANS BLVD                                                  Contingent
         SUITE 1050
         METAIRIE, LA 70005
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/23/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             91 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 118 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $181.86
         CPI IMAGING
         P.O. BOX 934                                                       Contingent
         SULPHUR SPRINGS, TX 75483
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/13/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $44.61
         CURRENT SAFETY SYSTEMS, LLC
         POBOX 2054                                                         Contingent
         BANDERA, TX 78003
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,029.75
         CYXTERA COMMUNICATIONS LLC
         2333 PONCE DE LEON BLVD STE 900                                    Contingent
         CORAL GABLES, FL 33134
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $8,369.59
         DAHILL
         P.O. BOX 205354                                                    Contingent
         DALLAS, TX 75320
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             92 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28                    Page 119 of 256
Debtor Name            Senior Care Centers, LLC                                                      Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.137    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $16.00
         DAMENA METTA
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         7/31/2017
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.138    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $33.14
         DANIELA VELASQUEZ
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         8/3/2016
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.139    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $168.00
         DANYELL YOUNG
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.140    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $100.00
         DARRIAN KENDALL
         DARRIAN KENDALL                                                      X Contingent
         7301 N STATE HIGHWAY 161, SUITE #270
         IRVING, TX 75039
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      CONTRACT LABOR

         11/13/2015
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                             93 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                       Entered 01/10/19 19:44:28                    Page 120 of 256
Debtor Name            Senior Care Centers, LLC                                                  Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.141    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $138.56
         DARRYLE FEATHERSTONE
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  EMPLOYEE

         11/19/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.142    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $8,685.76
         DATABANK IMX ,LLC
         620 FREEDOM BUSINESS CENTER, 120                                    Contingent
         KING OF PRUSSIA, PA 19406
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.143    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $557.36
         DAVID BOLKOVAC
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  EMPLOYEE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.144    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $10.52
         DAVID DE LOS SANTOS
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  EMPLOYEE

         12/10/2017
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             94 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 121 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.145    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $10.00
         DAVID DOCKERY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.146    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $532.98
         DAWN KUSER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/3/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.147    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.50
         DBA RELIABLE WASTEWATER
         7225 NORTH STREET                                                  Contingent
         NACOGDOCHES, TX 75965
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         2/23/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.148    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,911.75
         DBA SUDDENLINK
         P.O. BOX 742535                                                    Contingent
         CINCINNATI, OH 45274-2535
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             95 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 122 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.149    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $249.30
         DEBORAH WILLIAMS
         P.O. BOX 31872                                                  X Contingent
         HOUSTON, TX 77231
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.150    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $132.85
         DEBRA WOODY MACKEY
         FLOORING CONTRACTORS                                               Contingent
         1710 LEVEE STREET
         DALLAS, TX 75207
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/1/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.151    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $120.00
         DEDEE CRAMER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.152    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $77.00
         DEMI STIEWERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             96 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 123 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.153    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $19,512.05
         DENITECH
         820 W SANDY LAKE RD STE 100                                        Contingent
         COPPELL, TX 75019
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.154    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $165,133.92
         DENITECH CORPORATION (DES MOIN
         MAC N0005-055                                                      Contingent
         800 WALNUT STREET
         DES MOINES, IA 50309
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.155    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $661.04
         DES FINANCIAL SERVICES
         FORM SOLUTIONS INC                                                 Contingent
         P.O. BOX 39
         ARLINGTON, TX 76004
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         4/20/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.156    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $14,100.00
         DESIGN FARM INC.
         1100 CASTLE CT                                                     Contingent
         AUSTIN, TX 78703-4900
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             97 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 124 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.157    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.49
         DESIREE HODGE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/20/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.158    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $358.80
         DIANA URISTA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.159    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29.50
         DIANNE BARBARA EDWARDS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/15/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.160    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $222.82
         DIANNE H. THOMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             98 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 125 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,967.81
         DIGITAL TELEFONES
         P.O. BOX 852184                                                    Contingent
         RICHARDSON, TX 75085-2184
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $406.25
         DIRECT SUPPLY
         P.O. BOX 88201                                                     Contingent
         MILWAUKEE, WI 53288-0201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,342.51
         DIRECTTV
         P.O. BOX 60036                                                     Contingent
         LOS ANGELES, CA 90060-0036
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $189.44
         DISCOUNT HELIUM OF DALLAS, INC
         P.O. BOX 872061                                                    Contingent
         MESQUITE, TX 75187
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         6/10/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             99 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 126 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.165    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $228.00
         DOMAIN LISTINGS
         P.O. BOX 19607                                                     Contingent
         LAS VEGAS, NV 89132-0607
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.166    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $151.61
         DON THOMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.167    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $34.22
         DONA GERON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.168    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $26.70
         DONNA EANES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             100 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 127 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.169    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,000.00
         DR. MARTINA TAMAKLOE
         327 JEFFERSON OAKS DRIVE                                           Contingent
         RUSTON, LA 71270
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         6/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.170    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,600.00
         DR. MAYANK PATEL
         11920 ASTORIA BLVD, #320                                           Contingent
         HOUSTON, TX 77089
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         7/31/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.171    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         DR. MICHAEL ROMAIN
         AUSTIN DIANGNOSTIC CLINIC                                          Contingent
         12221 N. MOPAC EXPRY
         AUSTIN, TX 78758
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         4/11/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.172    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $800.00
         DR. MICHAEL SHANE PHILLIPS
         180 LAGNIAPPE DR                                                   Contingent
         RUSTON, LA 71270
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         6/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             101 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 128 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.173    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         DR. OMAR A. ZANTUA
         P.O. BOX 844904                                                    Contingent
         LOS ANGELES, CA 90084-4904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         9/6/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.174    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $500.00
         DR. RICHARD BELLINGER
         ROCKWALL~FAMILY MEDICAL CTR.                                       Contingent
         201 FM 550
         ROCKWALL, TX 75032
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         7/31/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.175    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,750.00
         DR. VINCENT LOCOCO
         106 TRI-STATE                                                      Contingent
         SAREPTA, LA 71071
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.176    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,000.00
         DR. WILLIAM P. SANDERS
         321 STOW CREEK RD                                                  Contingent
         RUSTON, LA 71270
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         6/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             102 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 129 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.177    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,000.00
         E - LOCALLINK, INC
         130 EAST MAIN STREET                                               Contingent
         1ST FLOOR
         ROCHESTER, NY 14604
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.178    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,000.00
         EDGEWATER TECHNOLOGY-RANZAL L
         200 HARVARD MILL SQUARE                                            Contingent
         STE. 210
         WAKEFIELD, MA 01880
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/4/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.179    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $349.14
         EDWARD BERNACKI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.180    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $532.65
         ELENA CANTU
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             103 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 130 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.181    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.85
         ELISA SALAZAR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/10/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.182    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $112.50
         ELIZABETH ARMSTONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.183    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $94.37
         ELIZABETH HERNANDEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.184    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $600.00
         EMILY HEATH
         704 PRAIRE TIMBER ROAD                                             Contingent
         BURLESON, TX 76028
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/11/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             104 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 131 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.185    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $170.68
         EMILY ROBERSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.186    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,385.00
         ENERGY ADVANTAGE HOLDING CORP.
         303-5515 NORTH SERVICE ROAD                                        Contingent
         BURLINGTON, ON L7L 6G4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         10/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.187    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $633.84
         ENTERGY
         P.O. BOX 61009                                                     Contingent
         NEW ORLEANS, LA 70161
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         10/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.188    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $21.22
         ERIKA CASTANEDA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             105 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                          Entered 01/10/19 19:44:28                    Page 132 of 256
Debtor Name            Senior Care Centers, LLC                                                     Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $9,817.18
         ESOLUTIONS, INC.
         401 W. FRONTIER LANE, SUITE 101                                        Contingent
         OLATHE, KS 66061-7221
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 UNKNOWN
         ESTATE OF BRENDA J. LONG
         C/O POWERS TAYLOR                                                   X Contingent
         ATTN: PATRICK POWERS
         8150 N CENTRAL EXPRESSWAY, STE 1575
                                                                             X Unliquidated
         DALLAS, TX 75206                                                    X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION
                                                                             DC-17-00201
         UNKNOWN
         Last 4 digits of account number                                     Is the claim subject to offset?
         DC-17-00201
                                                                                  No
                                                                                  Yes




3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 UNKNOWN
         ESTATE OF BRENDA J. LONG
         C/O POWERS TAYLOR                                                   X Contingent
         ATTN: PATRICK POWERS
         8150 N CENTRAL EXPRESSWAY, STE 1575
                                                                             X Unliquidated
         DALLAS, TX 75206                                                    X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION
                                                                             DC-17-00201
         UNKNOWN
         Last 4 digits of account number                                     Is the claim subject to offset?
         DC-17-00201
                                                                                  No
                                                                                  Yes




3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $464.44
         EXECUTIVE OFFICELINX
         C/O RONALD KIP GATES                                                X Contingent
         1905 ROYAL AVE
         MONROE, LA 71201
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
         2017CV91054
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             106 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 133 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $210.84
         EZEQUIEL OROZCO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/27/2014
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9.27
         FEDEX
         P.O. BOX 660481                                                    Contingent
         DALLAS, TX 75266-0481
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $99.00
         FELISHA LONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/30/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $721.96
         FRAN FRITZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             107 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28                    Page 134 of 256
Debtor Name            Senior Care Centers, LLC                                                      Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.197    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                    $9.90
         FREDRICK JOHNSON
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         9/5/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.198    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $2,969.66
         FRONTIER SOUTHWEST - FRONTIER
         P.O. BOX 740407                                                         Contingent
         CINCINNATI, OH 45274-0407
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      UTILITIES

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.199    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $1,285.28
         FURNITURE SOLUTIONS LTD.
         1473 TERRE COLONY COURT                                                 Contingent
         DALLAS, TX 75212
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         2/28/2017
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.200    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $230.57
         FUSION 4 BRANDING
         PRINT SYNERGIES, INC.                                                   Contingent
         5228 VILLAGE CREEK DRIVE, SUITE #100
         PLANO, TX 75093
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         2/14/2017
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                             108 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 135 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.201    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $12.93
         GARY PERKINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/18/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.202    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $16.29
         GAYE SPRINGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.203    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,701.62
         GE CAPITAL C/O RICOH USA PROGR
         P.O. BOX 660342                                                    Contingent
         DALLAS, TX 75266-0342
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.204    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,059.50
         GEARY PORTER & DONOVAN PC
         16475 DALLAS PARKWAY                                               Contingent
         STE 400
         ADDISON, TX 75001-6837
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         8/21/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             109 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                    Page 136 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.205    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $643.40
         GEMAIRE DISTRIBUTORS LLC
         2151 W. HILLSBORO BLVD. SUITE 400                                    Contingent
         DEERFIELD BEACH, FL 33442
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.206    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $751.55
         GEMAIRE DISTRIBUTORS LLC - TX
         C/O ADAMS, LONDON & WEISS                                         X Contingent
         ATTN: JEFFERY MORRIS
         P.O. BOX 37428
                                                                           X Unliquidated
         HOUSTON, TX 77237                                                 X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE
                                                                           COLLECTION


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.207    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $2,500.00
         GERIATRIC ASSOCIATES OF AM, PA
         8511 S. SAM HOUSTON PKWY E.                                          Contingent
         STE. 101
         HOUSTON, TX 77075-4857
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SERVICES

         2/1/2017
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.208    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $22.69
         GILBERTO RIVERA
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   EMPLOYEE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             110 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 137 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.209    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $114.00
         GLENN ROGERS PLLC
         ATTORNEYS & COUNSELORS                                             Contingent
         11610 BEE CAVES RD
         AUSTIN, TX 78738
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.210    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $584.55
         GLIDE LLC
         304 ERROL DR                                                       Contingent
         SPICEWOOD, TX 78669
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.211    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $353.07
         GLYNN BROWN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/25/2013
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.212    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $3.23
         GORDON YELVERTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/31/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             111 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 138 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.213    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $35.31
         GRADY TREW
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.214    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $5,485.02
         GRANITE TELECOMMUNICATIONS
         CLIENT ID#311                                                      Contingent
         P.O. BOX 983119
         BOSTON, MA 02298-3119
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.215    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $632.00
         GRAVES DOUGHERTY HEARON & MOOD
         P.O. BOX 98                                                        Contingent
         AUSTIN, TX 78767
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/31/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.216    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $93,333.34
         GREAT AMERICAN INSURANCE GROUP
         ECA DIVISION                                                       Contingent
         P.O. BOX 5430
         CINCINNATI, OH 45201-5430
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             112 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 139 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.217    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         GUADALUPE REYES
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION

         UNKNOWN
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.218    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $50.00
         GUENET TEFERRA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/14/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.219    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $55,350.00
         GUIDE IT
         101 E. PARK BLVD                                                   Contingent
         STE. 1001
         PLANO, TX 75074
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.220    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $8,972.83
         HAJJAR PETERS, LLP
         3144 BEE CAVE ROAD                                                 Contingent
         AUSTIN, TX 78746
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             113 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                              Entered 01/10/19 19:44:28                    Page 140 of 256
Debtor Name            Senior Care Centers, LLC                                                         Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                      Amount of claim


3.221    Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                 $21,860.51
         HALL'S HEAT AND AIR MECHANICAL CONTRACTOR'S D/B/A HALL'S HEATING AND
         AIR                                                                     X Contingent
         C/O MARK W. ODOM
         910 PIERREMONT RD, STE 410
                                                                                 X Unliquidated
         SHREVEPORT, LA 71106                                                    X Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        LITIGATION

         2017
         Last 4 digits of account number                                        Is the claim subject to offset?
         2018R06197
                                                                                     No
                                                                                     Yes




3.222    Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                   $141.45
         HAMPTON INN & SUITES - CORPUS
         917 NORTH NAVIGATION BLVD.                                                 Contingent
         CORPUS CHRISTI, TX 78408
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLE

         11/5/2018
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.223    Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                  $2,122.59
         HAMPTON INN & SUITES - DALLAS
         700 STATE HIGHWAY 121                                                      Contingent
         SUITE 175
         LEWISVILLE, TX 75067
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLE

         5/31/2017
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.224    Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                   $628.28
         HAMPTON INN - SAN ANGELO
         2959 LOOP 306                                                              Contingent
         SAN ANGELO, TX 76904
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLE

         9/2/2016
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                   114 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 141 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.225    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $2,975.00
         HARTFORD INSURANCE CO. OF THE
         ONE HARTFORD PLAZA                                                 Contingent
         HARTFORD, CT 06155
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         5/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.226    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $78.19
         HEIDI WEAR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/31/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.227    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $64,114.24
         HEWLETT-PACKARD FINANCIAL SERV
         200 CONNELL DR STE 5000                                            Contingent
         BERKELEY HEIGHTS, NJ 07922
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.228    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $75.60
         HILL COUNTRY DAIRIES, INC.
         912 KRAMER LANE                                                    Contingent
         AUSTIN, TX 78758
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             115 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                    Page 142 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.229    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                      $220.90
         HILTON GARDEN INN TEMPLE
         1749 SCOTT BLVD                                                      Contingent
         TEMPLE, TX 76504
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         11/6/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.230    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $1,000,000.00
         HITACHI CAPITAL AMERICA CORP DBA CUBEX FINANCIAL SERVICES
         C/O WINTHROP & WEINSTINE                                          X Contingent
         ATTN: MATTHEW MCBRIDE
         3500 CAPELLA TOWER
                                                                           X Unliquidated
         225 S SIXTH ST                                                    X Disputed
         MINNEAPOLIS, MN 55402
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION

         2015, 2016 & 2017
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.231    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                      $101.91
         HOLLY NICLE TUNSTALL
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   EMPLOYEE

         2/28/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.232    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    $9,457.60
         HOMEWOOD SUITES BROWNSVILLE -
         3759 NORTH EXPRESSWAY                                                Contingent
         BROWNSVILLE, TX 78520
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             116 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 143 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.233    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $119.60
         HOMEWOOD SUITES- BROWNVILLE
         10024 BLUEWATER TER                                                Contingent
         IRVING, TX 75063
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/19/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.234    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,074.24
         HOPE BURCHFIELD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.235    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $274.32
         HYATT HOUSE DALLAS/LINCOLN PAR
         8221 NORTH CENTRAL EXPRESSWAY                                      Contingent
         DALLAS, TX 75225
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.236    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $8,875.00
         HYMARK SOLUTIONS INC.
         2609 RIVER ROAD                                                    Contingent
         YAKIMA, WA 98902
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             117 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 144 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.237    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $260.00
         IDEAL MARKETING GROUP
         P.O. BOX 141416                                                    Contingent
         IRVING, TX 75014
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.238    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $2,000.00
         IM HOSPITALISTS-RAVI B. PATEL
         5335 MONTROSE DRIVE                                                Contingent
         DALLAS, TX 75209
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         1/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.239    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $19,500.00
         INPATIENT CONSULTANTS OF TEXAS
         VIJAYA KAVIKONDALA MD                                              Contingent
         P.O. BOX 92284
         LOS ANGELES, CA 90009
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.240    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $539.12
         INSERVIO3
         13915 N MOPAC EXPY SUITE 210                                       Contingent
         AUSTIN, TX 78728
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             118 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 145 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.241    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $275.10
         INTERNET PAYMENT EXCHANGE , IN
         1946 N. 13TH STREET                                                Contingent
         STE. 348
         TOLEDO, OH 43604
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.242    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $92,920.41
         J S FREDERICKSBURG REALTY LP
         3232 MCCKINNEY AVE                                                 Contingent
         STE 890
         DALLAS, TX 75204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RENT

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.243    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $140.00
         JACQUELINE COOK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/1/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.244    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $305.00
         JAMES ALFORD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/10/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             119 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 146 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.245    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $652.61
         JAMES LEE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.246    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22.59
         JANICE NCWILLIAMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/29/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.247    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.41
         JASON STALLWORTH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.248    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $23.29
         JAYLON FANE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             120 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 147 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.249    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $18.00
         JENNIFER VALDEZ
         1403 BIRCHWOOD                                                     Contingent
         PASADENA, TX 77502
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.250    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $12.58
         JENNIFER WOMACK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.251    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $8.00
         JEREMY TUNSTALL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/2/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.252    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,000.00
         JEROME LEE SANG MD , PA
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         8/2/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             121 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 148 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.253    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $101.62
         JILL M JESSUP
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.254    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $85.50
         JILL PAYNE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.255    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $64.91
         JILL SAUNDERS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.256    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $381.15
         JODI HAMILTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/26/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             122 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 149 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.257    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $6.98
         JOE MILLS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/28/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.258    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $45,000.00
         JOHN HELLER
         2 PARK PLAZA                                                       Contingent
         IRVINE, CA 92614
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DIVIDENDS

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.259    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $6.60
         JOHN LACLAIRE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/11/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.260    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $132.01
         JONATHAN ALVARADO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             123 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 150 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.261    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         JONATHAN E MESA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.262    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $23.22
         JORDAN HALL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/17/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.263    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $68.05
         JORGE BECERRA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/25/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.264    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $68.57
         JOSE GARCIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/15/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             124 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 151 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.265    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         JOSEPH WARD
         C/O CHARLES BRANHAM III                                         X Contingent
         302N MARKET ST, STE 300
         DALLAS, TX 75202
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         CASE NO. 5:17-CV-00422-FB-HJB
         UNKNOWN
         Last 4 digits of account number                                 Is the claim subject to offset?
         5:17-cv-00422-FB-HJB
                                                                              No
                                                                              Yes




3.266    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $126.11
         JOSHUA LAWRENCE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.267    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $13.52
         JOY HEARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.268    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $404.47
         JUANITA MCCARTY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             125 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 152 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.269    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,083.67
         JULIA LANIER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.270    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $267.99
         JULIE EDDLEMON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.271    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $12.99
         JULIO ROMERO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/22/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.272    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $600.08
         JUSTIN EASTEPP
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             126 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 153 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.273    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $14.08
         JUSTIN VANLEEUWEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.274    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,605.14
         KABIRU SONEKAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/18/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.275    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $29.99
         KARI BEARDEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/19/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.276    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $21.59
         KATHRYN SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/5/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             127 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 154 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.277    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $358.13
         KATHRYN YODER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/27/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.278    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $41.20
         KATIA STONER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/1/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.279    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.10
         KATRESE SIMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/15/2013
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.280    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $10.44
         KATTIE HAWKINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/2/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             128 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 155 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.281    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $130.71
         KAVIN BIZZELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.282    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $168.75
         KEAGAN BRADLEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.283    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $10.00
         KELCIE GRIGGS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/15/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.284    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $442.26
         KELLI MARX
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/12/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             129 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 156 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.285    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19.49
         KENA SUMMERVILLE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/17/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.286    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $770.37
         KENDRA GREEN DIAS
         3928 BENT ELM WAY                                               X Contingent
         FORT WORTH, TX 76109
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         9/24/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.287    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $726.79
         KENNA HOWARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.288    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $66.00
         KIM NGUYEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/6/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             130 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 157 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.289    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,934.77
         KIMBERLY LANE HOLDER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.290    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $204.60
         KIRBO'S OFFICE SYSTEMS
         P.O. BOX 2249                                                      Contingent
         BROWNWOOD, TX
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EQUIPMENT RENTAL

         11/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.291    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $4.90
         KIRK LYNCH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/29/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.292    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,417.50
         KIRKLAND & ELLIS LLP
         300 NORTH LASALLE                                                  Contingent
         CHICAGO, IL 60654
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             131 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 158 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.293    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $87.47
         KRISTINE L CARCAREY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.294    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9.46
         KRISTOPHER OLVERA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.295    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $522.50
         KUTAK ROCK LLP
         1650 FARNAM STREET                                                 Contingent
         OMAHA, NE 68102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.296    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45.69
         L. CHERI' THOMAS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/19/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             132 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 159 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.297    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.95
         LA QUINTA CORPUS CHRISTI #0995
         10446 IH 37 NUMB                                                   Contingent
         CORPUS CHRISTI, TX 78410
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.298    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $509.61
         LA QUINTA INN #0512
         4440 N. CENTRAL EXPRESSWAY                                         Contingent
         DALLAS, TX 75206
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.299    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $102.47
         LA QUINTA INN #6643
         8250 ANDESON BLVD                                                  Contingent
         FORT WORTH, TX 76120
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.300    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $93.57
         LA QUINTA INN & SUITES (PEARLA
         AARAYAM L.L.C.                                                     Contingent
         9002 BROADWAY STREET
         PEARLAND, TX 77584
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             133 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 160 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.301    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,150.61
         LA QUINTA INN & SUITES - 0953
         2912 HWY. 75 NORTH                                                 Contingent
         SHERMAN, TX 75090
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.302    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $674.97
         LA QUINTA INN & SUITES - BROWN
         103 MARKET PLACE BLVD.                                             Contingent
         BROWNWOOD, TX 76801
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.303    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $230.52
         LA QUINTA INN & SUITES - FREDE
         1465 EAST MAIN STREET                                              Contingent
         FREDERICKSBURG, TX 78624
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.304    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $360.38
         LA QUINTA INN & SUITES - SHREV
         6700 FINANACIAL CIRCLE                                             Contingent
         SHREVEPORT, LA 71129
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             134 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 161 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.305    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,395.36
         LA QUINTA INN & SUITES - WACO
         6003 WOODWAY DRIVE                                                 Contingent
         WOODWAY, TX 76712
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.306    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $159.85
         LA QUINTA INN & SUITES -ROUND
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.307    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $914.49
         LA QUINTA INN & SUITES AUSTIN
         7625 E BEN WHITE BOULEVARD                                         Contingent
         AUSTIN, TX 78741
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.308    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $117.30
         LA QUINTA INN & SUITES BURLESO
         OM SHREE KRISHNA SHRADDHA LLC                                      Contingent
         225 EAST ALSBURY BOULEVARD
         BURLESON, TX 76028
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             135 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 162 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.309    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $122.59
         LA QUINTA INN & SUITES BY AT&T
         3852 TAVERN OAKS                                                   Contingent
         SAN ANTONIO, TX 78247
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/28/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.310    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $499.51
         LA QUINTA INN & SUITES CONF. C
         GARY WALLS                                                         Contingent
         4431 HORIZON HILL BLVD
         SAN ANTONIO, TX 78229
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.311    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $426.58
         LA QUINTA INN & SUITES CORPUS
         PORTLAND DEVELOPMENT INC/PORTLAND DELAWARE SPE, LLC                Contingent
         201 BUDDY GANEM DRIVE
         PORTLAND, TX 78374
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.312    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.57
         LA QUINTA INN & SUITES DALLAS
         13175 N CENTRAL EXP                                                Contingent
         DALLAS, TX 75243
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             136 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 163 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.313    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $142.38
         LA QUINTA INN & SUITES LUBBOCK
         5006 AUBURN STREET                                                 Contingent
         LUBBOCK, TX 79416
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.314    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,590.81
         LA QUINTA INN & SUITES MCALLEN
         801 S. WARE RD                                                     Contingent
         MCALLEN, TX 78501
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.315    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $85.44
         LA QUINTA INN & SUITES MISSION
         805 TRAVIS STREET                                                  Contingent
         MISSION, TX 78572
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.316    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $897.26
         LA QUINTA INN & SUITES PASADEN
         3490 E SAM HOUSTON PKWY SOUTH                                      Contingent
         PASADENA, TX 77505
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             137 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 164 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.317    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $382.43
         LA QUINTA INN & SUITES PLANO #
         6624 COMMUNICATIONS PARKWAY                                        Contingent
         PLANO, TX 75024
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/23/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.318    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $805.39
         LA QUINTA INN & SUITES ROCKWAL
         689 E- 30                                                          Contingent
         ROCKWALL, TX 75087
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.319    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $394.05
         LA QUINTA INN & SUITES SAN ANT
         100 W CESAR E CHAVEZ BLVD                                          Contingent
         SAN ANTONIO, TX 78204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.320    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $120.91
         LA QUINTA INN & SUITES STEPHEN
         105 CHRISTY PLAZA                                                  Contingent
         STEPHENVILLE, TX 76401
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             138 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 165 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.321    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,782.95
         LA QUINTA INN & SUITES SW-MOPA
         4424 SOUTH MOPAC                                                   Contingent
         AUSTIN, TX 78735
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.322    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $92.12
         LA QUINTA INN & SUITES WEBSTER
         520 W BAY AREA BLVD                                                Contingent
         WEBSTER, TX 77598
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.323    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,008.91
         LA QUINTA INN & SUITES- CORSIC
         2020 REGAL DR                                                      Contingent
         CORSICANA, TX 75109
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.324    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $693.55
         LA QUINTA INN & SUITES-BROWNSV
         5051 N. EXPRESSWAY                                                 Contingent
         BROWNSVILLE, TX 78520
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             139 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 166 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.325    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $362.08
         LA QUINTA INN & SUITES-DENTON
         4465 NORTH I-35                                                    Contingent
         DENTON, TX 76207
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.326    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $112.83
         LA QUINTA INN AND SUITES #6123
         2220 HWY. 62 SOUTH                                                 Contingent
         ORANGE, TX 77630
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.327    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $317.34
         LA QUINTA INN AND SUITES - PAR
         3205 NE LOOP 286                                                   Contingent
         PARIS, TX 75460
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.328    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $329.60
         LA QUINTA INNS & SUITES
         11901 N MOPAC                                                      Contingent
         AUSTIN, TX 78759
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             140 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 167 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.329    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $112.82
         LA QUINTA INNS & SUITES - CORP
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.330    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $125.35
         LA QUINTA INNS & SUITES AUSTIN
         INN 6338                                                           Contingent
         10701 LAKELINE MALL DR
         AUSTIN, TX 78717
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.331    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $111.87
         LA QUINTA INNS & SUITES GARLAN
         DALLAS GARLAND                                                     Contingent
         12721 I-635 (LBJ FRWY)
         GARLAND, TX 75041
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/18/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.332    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $383.93
         LA QUINTA INNS & SUITES SAN AN
         850 HALM BLVD                                                      Contingent
         SAN ANTONIO, TX 78216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             141 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 168 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.333    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $145.45
         LA QUINTA INNS & SUITES WAXAHA
         311 STADIUM DR                                                     Contingent
         WAXAHACHIE, TX 75165
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.334    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $317.32
         LA QUINTA WEATHERFORD
         RELIANSE FORD LLC                                                  Contingent
         1915 WALL ST
         WEATHERFORD, TX 76086
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.335    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $465.80
         LAQUINTA INNS & SUITES- BEAUMO
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.336    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $53.12
         LAURA WILTGEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             142 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 169 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.337    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $543.79
         LAUREN SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.338    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $550.00
         LAW OFFICE OF LEO C. SALZMAN
         P.O. BOX 2587                                                      Contingent
         HARLINGEN, TX 78551-2587
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         2/10/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.339    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $31,804.98
         LAZ PARKING
         1310 ELM STREET                                                    Contingent
         STE. 110
         DALLAS, TX 75202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.340    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,155.00
         LDH,OPH
         P.O. BOX 4489                                                      Contingent
         BATON ROUGE, LA 70821-4489
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             143 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 170 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.341    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $104.50
         LEGINA SCHOOLER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.342    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $450.00
         LEMONS PUBLICATIONS INC.
         P.O. BOX 250                                                       Contingent
         SANGER, TX 76266-0250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/1/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.343    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $177.47
         LESLIE DRAPER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.344    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,860.97
         LEVEL (3) COMMUNICATIONS LLC
         DEPARTMENT 182                                                     Contingent
         DENVER, CO 80291-0182
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             144 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 171 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.345    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $405.00
         LEWIS BRISBOIS BISGAARD & SMIT
         633 W. FIFTH STREET                                                Contingent
         STE. 4000
         LOS ANGELES, CA 90071
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         8/18/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.346    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $136.00
         LEZLIE MICHAEL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.347    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45.78
         LILIAM MIDENCE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/29/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.348    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $75.76
         LINDA BARNETT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/16/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             145 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 172 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.349    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $45.00
         LINDA SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.350    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $337.36
         LISA F. ROBINSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.351    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $255.08
         LISA ROBINSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.352    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,566.05
         LITTLER MENDELSON, PC
         P.O. BOX 45547                                                     Contingent
         SAN FRANCISCO, CA 94145-0547
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             146 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                         Entered 01/10/19 19:44:28                    Page 173 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.353    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $97.03
         LLOY POPE
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    EMPLOYEE

         3/30/2015
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.354    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $920.00
         LOGITRAC INC
         19200 VON KARMAN AVENUE, SUITE 600                                    Contingent
         IRVINE, CA 92612
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.355    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $140.72
         LONGHORN TROPHIES , INC.
         4912 BURNET RD.                                                       Contingent
         AUSTIN, TX 78756
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.356    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $4,330.00
         LOOPBACK ANALYTICS
         LOOPBACK LLC                                                          Contingent
         14900 LANDMARK BLVD SUITE 240
         DALLAS, TX 75254
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         11/1/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                             147 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 174 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.357    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $38.33
         LOREE SCHLENTZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.358    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         LORRETTA HARDY
         C/O HOWARD & KOBELAN                                            X Contingent
         100 CONGRESS, STE 1720
         AUSTIN, TX 78701
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         CAUSE NO. 1:18-CV-00739
         UNKNOWN
         Last 4 digits of account number                                 Is the claim subject to offset?
         NO. 1:18-cv-00739
                                                                              No
                                                                              Yes




3.359    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,500.00
         LOUISIANA PHS LLC
         1509 DULLES DR.                                                    Contingent
         LAFAYETTE, LA 70506
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         9/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.360    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $50,864.03
         LOWES COMMERCIAL SERVICES
         P.O. BOX 530954                                                    Contingent
         ATLANTA, GA 30353-0954
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             148 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 175 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.361    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $5,450.00
         LPA PAINTING INC
         1704 MORNING MEADOWS COVE                                          Contingent
         ROUND ROCK, TX 78664
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.362    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $15,000.00
         LYNNE S. KATZMANN
         14 GREENVIEW WAY                                                   Contingent
         MONTCLAIR, NJ 07043
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DIVIDENDS

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.363    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $186.22
         MABEL CASANOVA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.364    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $187.48
         MADELYN LANGDON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             149 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 176 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.365    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $627.96
         MAFE WOZNIAK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/17/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.366    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $79,660.08
         MAGELLAN BEHAVIORAL HEALTH, IN
         P.O. BOX 785341                                                    Contingent
         PHILADELPHIA, PA 19178-5341
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.367    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $244.05
         MAGGIE LOEPPKY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/9/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.368    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $4,771.99
         MAILFINANCE
         478 WHEELERS FARMS RD                                              Contingent
         MILFORD, CT 06461
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/13/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             150 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 177 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.369    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,490.00
         MANAGED HEALTH CARE ASSOCIATES
         NET-RX DIVISION                                                    Contingent
         25-A VREELAND RD STE 200
         P.O. BOX 789
                                                                            Unliquidated
         FLORHAM PARK, NJ 07932-089                                         Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.370    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,563.28
         MANAGEMENT AND NETWORK SERVICE
         ATTN TAMRA FRALEY                                                  Contingent
         4892 BLAZER PKWY
         DUBLIN, OH 43017
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.371    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $158.23
         MARGARITA HERNANDEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.372    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $27.54
         MARGIE RHODES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             151 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                           Entered 01/10/19 19:44:28                    Page 178 of 256
Debtor Name            Senior Care Centers, LLC                                                      Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.373    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                    $9.73
         MARIA LUNA - 168
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         10/29/2015
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.374    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $758.19
         MARIA PALACIOS
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.375    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                   $54.10
         MARISA WADE
         ADDRESS REDACTED                                                        Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         11/12/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.376    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $2,500.00
         MARK ERIC GIBBS, MD
         MCLEROY GIBBS & KLEIN MEDICAL CLINIC                                    Contingent
         1625 N. GRAND AVENUE
         GAINESVILLE, TX 76240-2343
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      SERVICES

         3/2/2017
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                             152 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 179 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.377    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $491.40
         MARK WALTERS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/15/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.378    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $308.21
         MARSHA PARCHMAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.379    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $340.00
         MARTHA RICHARDSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.380    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $159.66
         MARTHA SANCHEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             153 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 180 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.381    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $607.73
         MARVENA MINER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.382    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $54.02
         MARY E TAYLOR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/1/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.383    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $62.82
         MARY MCCUMBER-BELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.384    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.59
         MARY MESSICK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/27/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             154 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 181 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.385    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $11.95
         MARY WILLIAMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.386    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         MATTHEW CARROL PARKER ,MD
         279 BOULDER LANE                                                   Contingent
         NACOGDOCHES, TX 75965
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         11/25/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.387    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $570.91
         MED-PASS INC
         L-3495                                                             Contingent
         COLUMBUS, OH 43260-0001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.388    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $391.91
         MEDICATION THERAPY SOLUTIONS,
         12650 GROVE WEST                                                   Contingent
         WILLIS, TX 77378
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             155 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 182 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.389    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $181.50
         MEDLINE INDUSTRIES INC
         DEPT 1080                                                          Contingent
         P.O. BOX 121080
         DALLAS, TX 75312-1080
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.390    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $492.00
         MEDSPRING - DALLAS
         P.O. BOX 843115                                                    Contingent
         DALLAS, TX 75284
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         2/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.391    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,664.00
         MEDSPRING OF TEXAS, PA
         P.O. BOX 162323                                                    Contingent
         AUSTIN, TX 78716-0247
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.392    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $8.79
         MEGAN A HARVEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             156 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 183 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.393    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $71.00
         MEHAFFY WEBER
         P.O. BOX 16                                                        Contingent
         BEAUMONT, TX 77704-0016
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         11/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.394    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $243.40
         MELANI K MANNING
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/20/2014
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.395    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9.07
         MELISSA CARTER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.396    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9.68
         MERCIA RYOBA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         5/19/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             157 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 184 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.397    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $56,713.27
         METROPOLITAN TELECOMMUNICATION
         55 WATER STREET                                                    Contingent
         NEW YORK, NY 10041
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         12/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.398    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $200.00
         MICHAEL EMERY
         15408 IVEANS WAY                                                X Contingent
         AUSTIN, TX 78717
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         7/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.399    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $82.07
         MICHAEL MARTINEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.400    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $4.50
         MICHAEL YOUNG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             158 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 185 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.401    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $80.00
         MICHAELA ISON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/23/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.402    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $311.92
         MICHELLE WIGGINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/21/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.403    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,387.00
         MICROSOFT CORPORATION
         ONE MICROSOFT WAY                                                  Contingent
         REDMOND, WA 98052-6399
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.404    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $200.70
         MIKELANNE SAENZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             159 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 186 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.405    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $10.80
         MILDRED HILL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.406    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $195.93
         MILLICENT TEMPLIN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.407    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $31,444.18
         MIREX AQUAPURE SOLUTIONS & MATERA PAPER
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE
                                                                         COLLECTION
         2014-2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.408    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $92.41
         MIRIAN COLLINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             160 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 187 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.409    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $31.50
         MISTI LEWIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.410    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $14,625.00
         MOVI HEALTHCARE LLC
         1071 MORRISON DRIVE                                                Contingent
         STE C
         CHARLESTON, SC 29403
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/29/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.411    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $33.74
         MUNICIPAL SERVICES BUREAU
         CTRMA PROCESSING                                                   Contingent
         P.O. BOX 16777
         AUSTIN, TX 78761-6777
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.412    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $68.60
         MUSCULOSKELETAL INSTITUTE OF L
         1534 ELIZABETH AVE                                                 Contingent
         STE. 201
         SHREVEPORT, LA 71101
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROVIDERS

         3/6/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             161 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 188 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.413    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $219.20
         NANCY FLOWERS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.414    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $32.80
         NANCY SPANIOLA
         15112 MANDARIN CROSSING                                         X Contingent
         PFLUGERVILLE, TX 78660
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         1/11/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.415    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $660.98
         NATASHA HATHAWAY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.416    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,398.25
         NATIONAL DATACARE CORPORATION
         P.O. BOX 222430                                                    Contingent
         CHANTILLY, VA 20153-2430
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             162 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 189 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.417    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $524.69
         NATIONAL RECORDS CENTERS, INC.
         13601 PRESTON ROAD                                                 Contingent
         STE. W545
         DALLAS, TX 75240
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.418    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $703.56
         NAVEX GLOBAL , INC.
         6000 MEADOWS ROAD                                                  Contingent
         STE. 200
         LAKE OSWEGO, OR 97035
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.419    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $5,000.00
         NEOFUNDS BY NEOPOST
         P.O. BOX 30193                                                     Contingent
         TAMPA, FL 33630-3193
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.420    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $56,498.00
         NETSMART TECHNOLOGIES
         4950 COLLEGE BOULEVARD                                             Contingent
         OVERLAND PARK, KS 66211
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             163 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 190 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.421    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,333.83
         NEW LIFESTYLES, INC.
         4144 N CENTRAL EXPY STE 1000                                       Contingent
         DALLAS, TX 75204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.422    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $638.19
         NEXTLINK
         2132 TIN TOP RD.                                                   Contingent
         STE. 200
         WEATHERFORD, TX 76086
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         12/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.423    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,226.21
         NEXTRAQ
         P.O. BOX 538566                                                    Contingent
         ATLANTA, GA 30353-8566
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.424    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $494.23
         NORTHLAND COMMUNICATIONS
         P.O. BOX 70                                                        Contingent
         STEPHENVILLE, TX 76401-0001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             164 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                    Page 191 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.425    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $6,774.00
         NOVA 401K ASSOCIATIES
         10777 NORTHWEST FREEWAY SUITE 440                                    Contingent
         HOUSTON, TX 77092
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.426    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $31.80
         NUECES COUNTY RECORD STAR
         P.O. BOX 1610                                                        Contingent
         ALICE, TX 78333
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         9/25/2016
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.427    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $7,096.24
         NUMOTION MOBILITY
         1221 PROFIT DRIVE                                                 X Contingent
         DALLAS, TX 75247
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PATIENT REFUNDS

         11/16/2017
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.428    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $488.00
         OCCUPATIONAL HEALTH CENTERS OF
         1818 E SKY HARBOR CIR N #150                                         Contingent
         PHOENIX, AZ 85034-3407
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             165 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 192 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.429    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $1,806.00
         OCCUPATIONAL HEALTH CENTERS OF
         P.O. BOX 9005                                                      Contingent
         ADDISON, TX 75001-9005
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.430    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $123.00
         OCCUPATIONAL HEALTH CENTERS OF
         P.O. BOX 369                                                       Contingent
         LOMBARD, IL 60148-0369
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.431    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $96,631.46
         OGLETREE DEAKINS
         P.O. BOX 89                                                        Contingent
         COLUMBIA, SC 29202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.432    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,113,881.04
         OMNICARE, INC.
         14450 TRINITY BLVD, STE 200                                        Contingent
         FORT WORTH, TX 76155
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             166 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 193 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.433    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $216.28
         ON HOLD GOLD MARKETING
         P.O. BOX 1593                                                      Contingent
         MT PLEASANT, TX 75456-1593
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.434    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $35.00
         OSCAR GUTIERREZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/1/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.435    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $116.73
         PAMELA GADISON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/30/2014
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.436    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $120.00
         PAPERMASTER, INC
         1152 GRIMMETT DRIVE                                                Contingent
         SHREVEPORT, LA 71107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             167 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 194 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.437    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         PARACORP INC DBA PARASEC
         P.O. BOX 160568                                                    Contingent
         SACREMENTO, CA 95816-0568
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.438    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $207.36
         PARIS LUMBER AND BUILDING CTR
         3555 N.E. LOOP 286                                                 Contingent
         PARIS, TX 75460
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.439    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29.83
         PATRICIA BASAVE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/25/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.440    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $213.63
         PATRICIA SHELTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             168 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 195 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.441    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $54.49
         PATRICIA STETAR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/15/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.442    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         PATRICIA V. SUGGS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/17/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.443    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $104.04
         PATRICK DRIGGERS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.444    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $20.55
         PATSY GONZALEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             169 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 196 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.445    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $990.00
         PATSY WIELAND
         P.O. BOX 836                                                    X Contingent
         PFLUGERVILLE, TX 78691
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         6/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.446    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18.00
         PAULA DUNCAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.447    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $211.62
         PAULA FAIR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.448    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $17.09
         PAYDEN BARRICK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             170 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 197 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.449    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45,900.00
         PAYTECH INC
         7979 E TUFTS AVE STE 1000                                          Contingent
         DENVER, CO 80237
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.450    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $130,583.12
         PC CONNECTION SALES - CONNECTI
         730 MILFORD RD                                                     Contingent
         MERRIMACK, NH 03054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.451    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $500.00
         PDQ.COM
         P.O. BOX 1229                                                      Contingent
         SALT LAKE CITY, UT 84110-1229
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.452    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29,942.85
         PEDERNALES ELECTRIC
         COOPERATIVE INC.                                                   Contingent
         P.O. BOX 1
         JOHNSON CITY TX,
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             171 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 198 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.453    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,638.02
         PENNINGTON HILL, L.L.P.
         566 N. KIMBALL AVENUE                                              Contingent
         SUITE 130
         SOUTHLAKE, TX 76092
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.454    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $89.39
         PENSKE TRUCK LEASING CO LP
         2675 MORGANTOWN RD                                                 Contingent
         P.O. BOX 1321
         READING, PA 19603-1321
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.455    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $44,666.66
         PEPPER HAMILTON LLP
         3000 TWO LOGAN SQUARE                                              Contingent
         EIGHTEENTH AND ARCH STREETS
         PHILADELPHIA, PA 19103-2799
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.456    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $10.28
         PERRI MCGOWEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/5/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             172 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                    Page 199 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.457    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $3,061.00
         PETERSEN INTERNATIONAL UNDERWR
         23929 VALENCIA BLVD                                                  Contingent
         2ND FLOOR
         VALENCIA, CA 91355
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   INSURANCE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.458    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $314,739.00
         PHARMERICA LONG TERM CARE, LLC
         C/O QUILLING SELANDER LOWNDS, WINSLETT & MOSER, P.C.              X Contingent
         ATTN: GREGORY M. SUDBURY
         2001 BRYAN ST, STE 1800
                                                                           X Unliquidated
         DALLAS, TX 75201                                                  X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION

         2012-2017
         Last 4 digits of account number                                   Is the claim subject to offset?
         DC 18-09962
                                                                                No
                                                                                Yes




3.459    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    $741.00
         PHILADELPHIA INDEMNITY INSURAN
         P.O. BOX 731178                                                      Contingent
         DALLAS, TX 75373-1178
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE

         3/4/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.460    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  UNKNOWN
         PHILIDELPHIA INSURANCE
         ATTN: SHAKELIA HAYES                                              X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   INSURANCE CLAIM
                                                                           PHNH 18121234079
         12/17/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
         PHNH 18121234079
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             173 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 200 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.461    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $487.13
         PIPER-WEATHERFORD CO
         P.O. BOX 550428                                                    Contingent
         DALLAS, TX 75355-0428
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.462    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,618.34
         PJ WILLIAMS PHOTOGRAPHY
         4510 BALLYMENA DRIVE                                               Contingent
         FRISCO, TX 75034
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.463    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29,841.05
         PLATINUM PARKING
         719 OLIVE STREET                                                   Contingent
         BRYAN TOWER II , LP
         DALLAS, TX 75201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.464    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $296,774.45
         POINTCLICKCARE TECHNOLOGIES, I
         5570 EXPLORER DRIVE                                                Contingent
         MISSISSAUGA, ON L4W 0C4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             174 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                             Entered 01/10/19 19:44:28                    Page 201 of 256
Debtor Name            Senior Care Centers, LLC                                                        Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                     Amount of claim


3.465    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                 $8,907.67
         POTA JV, LLC
         P.O. BOX 748271                                                           Contingent
         LOS ANGELS, CA 90074-8271
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        RENT

         10/20/2018
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.466    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                 $2,500.00
         PREVENTIAMED, PA
         1250 S. CAPITAL OF TX HWY, BUILDING III, SUITE 400                        Contingent
         AUSTIN, TX 78746
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        SERVICES

         9/30/2017
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.467    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                    $8.27
         PRINCESITA DEJESUS-BROWN
         ADDRESS REDACTED                                                          Contingent
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        EMPLOYEE

         4/30/2018
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.468    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                 $6,166.60
         PRINCIPAL FINANCIAL GROUP
         C/O THE PLUS GROUP TEXAS                                                  Contingent
         2400 DALLAS PARKWAY, SUITE 260
         PLANO, TX 75093
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        INSURANCE

         11/14/2018
         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                             175 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 202 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.469    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $3,050.00
         PRINCIPAL LIFE INSURANCE COMPA
         4141 PARK LAKE AVE.                                                Contingent
         AVE. 400
         RELEIGH, NC 27612
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.470    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $28,491.63
         PRINCIPIUM RECRUITING LLC
         P.O. BOX 793643                                                    Contingent
         DALLAS, TX 75379
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.471    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $40,326.60
         PROVIDERTRUST , INC.
         2300 CHARLOTTE AVE., 104                                           Contingent
         NASHVILLE, TN 37203
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.472    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $9,625.23
         PTOT SALES AND SERVICE, LLC
         1211 ASHMOORE CT.                                                  Contingent
         SOUTHLAKE, TX 76092
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             176 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 203 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.473    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $20,000.00
         QUADRIGA PARTNERS
         200 COLUMBINE                                                      Contingent
         SUITE 200
         DENVER, CO 80206
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.474    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $32,084.70
         QUINATAIROS PRIETO WOOD & BOYE
         9300 SOUTH DADELAND BLVD.                                          Contingent
         4TH FLOOR
         MIAMI, FL 33156
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.475    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $75,271.17
         QUINTAIROS, PRIETO, WOOD & BOY
         9300 SOUTH DADELAND BLVD                                           Contingent
         4TH FLOOR
         MIAMI, FL 33156
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.476    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,899.70
         RACHEL NACHTIGALL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/14/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             177 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 204 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.477    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $22.48
         RANELL PARKS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/8/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.478    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $38.09
         RAS RUHMANN JR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.479    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $72.71
         REBEKAH WHITE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.480    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,507.49
         REED , CLAYMON, MEEKER & HARGE
         5608 PARKCREST DRIVE, 200                                          Contingent
         AUSTIN, TX 78731-4999
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             178 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 205 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.481    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $3,852.80
         REED SMITH LLP
         225 FIFTH AVENUE                                                X Contingent
         PITTSBURGH, PA 15222
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CONTRACTOR

         9/5/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.482    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $636.30
         REFRIGERATED SPECIALIST, INC
         3040 EAST MEADOWS                                                  Contingent
         3040 EAST MEADOWS
         MESQUITE, TX 75150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.483    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $3,600.00
         REGIONAL EMP. ASSIST - COMMUNI
         2142 SUNSET DRIVE                                                  Contingent
         SAN ANGELO, TX 76904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.484    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $286,728.51
         RELIANT ENERGY RETAIL SERVICES
         P.O. BOX 650475                                                    Contingent
         DALLAS, TX 75265-0475
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         9/28/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             179 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 206 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.485    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $65.00
         RENEW WASTE SOLUTIONS, LLC
         5840 GREENWOOD RD.                                                 Contingent
         SHREVEPORT, LA 71119
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.486    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $30.71
         RENITA BILLINGSLEA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/16/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.487    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,966.34
         REPUBLIC SERVICES
         ALLIED WASTE SERVICES#847                                          Contingent
         P.O. BOX 9236
         CORPUS CHRISTI, TX 78469
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.488    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,000.00
         RESTORATIVE HEALTH&WELLNESS- Q
         401 CONGRESS AVE                                                   Contingent
         STE. 1540
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             180 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 207 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.489    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $107.00
         RHONDA LUCKEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/19/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.490    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $50.74
         RICHARD NEWELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.491    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $68,218.44
         RICHTER & ASSOCIATES
         8948 CANYON FALLS BLVD                                          X Contingent
         STE. 400
         TWINSBURG, OH 44087
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CONTRACTOR

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.492    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $48.24
         ROBERT D FUDGE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             181 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 208 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.493    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $233.00
         ROBERT WELCH
         C/O FLEITA WELCH                                                X Contingent
         1516 JERSEY DR
         AUSTIN, TX 78758
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PATIENT REFUNDS

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.494    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,805.90
         ROBERTO MARTINEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/26/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.495    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $294.42
         ROBIN DUNN
         1168 WALLER STREET                                                 Contingent
         AUSTIN, TX 78702
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.496    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,196.00
         ROCKWALL SIGNS AND WRAP - ROCK
         ROCKWALL SIGNS AND WRAPS                                           Contingent
         ROCKWALL, TX 75087
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/21/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             182 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 209 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.497    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $50.00
         ROGER HARVILL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/27/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.498    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $191.40
         ROMPH & POU AGENCY , INC
         7225 FERN AVE.                                                     Contingent
         SUITE 100
         SHREVEPORT, LA 71105
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         1/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.499    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,300.00
         RONALD W. KILLAM, MD
         13111 EAST FWY, SUITE 303                                          Contingent
         HOUSTON, TX 77015-5819
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.500    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $111.63
         ROSE CARTER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             183 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 210 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.501    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $50.00
         ROSS AND SHOALMIRE
         1820 GALLERIA OAKS DRIVE                                           Contingent
         TEXARKANA, TX 75503
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         6/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.502    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $40.50
         ROXSAND GUERRERO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/19/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.503    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,500.00
         RSM COMMERCIAL LIGHTING LLC
         3808 HARVEY PENICK DR                                              Contingent
         ROUND ROCK, TX 78664
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         4/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.504    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,000.00
         RUBY GARCIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/23/2014
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             184 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 211 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.505    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,425.00
         RWH MYERS & COMPANY LLC
         P.O. BOX 62031                                                     Contingent
         PITTSBURGH, PA 15241
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/8/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.506    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         RYAN D. FORD, MD
         TRINITY CLINIC - JACKSONVILLE                                      Contingent
         2026 S. JACKSON STREET
         JACKSONVILLE, TX 75766-5822
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         9/29/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.507    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $29.05
         SABRINA HOOKS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.508    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $19.60
         SACHA CLARKE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             185 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 212 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.509    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $86.47
         SAFEGUARD DATA STORAGE
         P.O. BOX 471487                                                    Contingent
         FORT WORTH, TX 76147-1400
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.510    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $974.05
         SALES MARKETING GROUP
         30707 GREENFIELD ROAD                                              Contingent
         SOUTHFIELD, MI 48076
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         2/20/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.511    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $507.82
         SAN ANGELO SENIOR'S GUIDE
         C/O DAVID CHICK                                                    Contingent
         P.O. BOX 2584
         SAN ANGELO, TX 76902
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/8/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.512    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         SAN ANGELO SENIORS GUIDE
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         8/8/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             186 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 213 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.513    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $443.24
         SANDRA GLENN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.514    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $19.81
         SARA ALLEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/20/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.515    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $11.95
         SARAH M JOHNSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.516    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,170.64
         SATELLITE PHONE STORE.COM
         2830 SHELTER ISLAND DRIVE                                          Contingent
         SAN DIEGO, CA 92106
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             187 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 214 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.517    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $122.97
         SAVANNAH POUNDS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/28/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.518    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $45,000.00
         SCOTT RICKARD
         C/O GRANITE INVESTMENTS                                            Contingent
         2 PARK PLAZA
         IRVINE, CA 92614
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DIVIDENDS

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.519    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $287.00
         SECURED DOCUMENT SHREDDING INC
         26 WEST INDUSTRIAL LOOP                                            Contingent
         MIDLAND, TX 79701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.520    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $11,205.96
         SENIOR CARE CENTERS FOUNDATION
         2828 NORTH HARWOOD                                                 Contingent
         DALLAS, TX 75201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             188 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 215 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.521    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,720.93
         SENIOR RESOURCE GUIDE, LLC
         5753 SOUTH PRINCE STREET                                           Contingent
         LITTLETON, CO 80160
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.522    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,178.69
         SENIOR TV
         815 EAST TALLMADGE AVE                                             Contingent
         AKRON, OH 44310
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.523    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $311.70
         SERVICE EMPLOYEE INT'L UNION
         LOCAL 100 ULU                                                      Contingent
         P.O. BOX 3924
         NEW ORLEANS, LA 70177
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.524    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,004.18
         SERVICE EXPRESS , INC
         3854 BROADMOOR AVE SE                                              Contingent
         GRAND RAPIDS, MI 49512
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             189 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 216 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.525    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $322.90
         SHANDEL BLAKE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.526    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $102.48
         SHANNON HUDSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.527    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.84
         SHARON BRADLEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.528    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $68.80
         SHARON FRANCIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         7/1/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             190 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 217 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.529    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $51.60
         SHEILA JOHNSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.530    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $7.00
         SHELBEE MURRAY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         8/30/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.531    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $5.94
         SHELLEY ROBINETT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/28/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.532    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $13.00
         SHELLIE A RICHARD-THOMAS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/1/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             191 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 218 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.533    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $47.99
         SHIRLEY LIVINGSTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/13/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.534    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,745.96
         SHRED - IT US JV LLC
         10801 KEMPWOOD DR.                                                 Contingent
         STE. 4
         HOUSTON, TX 77043
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.535    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,226.68
         SHRED-IT USA - CHICAGO
         28883 NETWORK PLACE                                                Contingent
         CHICAGO, IL 60673-1288
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.536    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,482.53
         SHRED-IT USA LLC
         11101 FRANKLIN AVE.                                                Contingent
         STE.100
         FRANKLIN PARK, IL 60131-1403
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             192 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 219 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.537    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $23.94
         SHUNETHIA JOHNSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/10/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.538    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $8,000.00
         SIGMA ACTUARIAL CONSULTING GRO
         5301 VIRGINIA WAY STE 230                                          Contingent
         BRENTWOOD, TN 37027
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.539    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $50.00
         SILVIA OCON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.540    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $78,144.60
         SIMPLELTC SYSTEMS INC
         4220 DONNINGTON DRIVE                                              Contingent
         PLANO, TX 75093
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             193 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                         Entered 01/10/19 19:44:28                    Page 220 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.541    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $1,299.35
         SIMPLIFY
         300 VALLEYWOOD ROAD                                                   Contingent
         THE WOODLANDS, TX 77380
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.542    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $15,000.00
         SOUND PHYSICIANS OF TEXAS III
         HOSPITALIST MEDICINE PHYSICIANS OF TEXAS, PLLC                        Contingent
         P.O. BOX 742936
         LOS ANGELES, CA 90074-2936
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    SERVICES

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.543    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $1,840.00
         SOUTH TEXAS BROADCASTING, INC-
         9601 MCALLISTER FREEWAY, 1200                                         Contingent
         SAN ANTONIO, TX 78216
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.544    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $100,000.00
         SOUTH TEXAS CLINICAL LABORATORY, LTD
         C/O ANDERSON, LEHRMAN, BARRE, & MARAIST, LLP                       X Contingent
         ATTN: DENNY S. BARRE
         GASLIGHT SQUARE
                                                                            X Unliquidated
         1001 THIRD ST, STE 1                                               X Disputed
         CORPUS CHRISTI, TX 78404
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION

         2017
         Last 4 digits of account number                                    Is the claim subject to offset?
         2018DCV-3292-C
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                             194 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 221 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.545    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,291.16
         SOUTHWESTERN ELECTRIC POWER
         P.O. BOX 24422                                                     Contingent
         CANTON, OH 44701-4422
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         5/10/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.546    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $186.20
         SPECTROTEL
         3535 STATE HWY 66                                                  Contingent
         BLDG 7
         NEPTUNE, NJ 07753
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.547    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $261.26
         SPOK , INC.
         10400 YELLOW CIRCLE DRIVE                                          Contingent
         EDEN PRAIRIE, MN 55343
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.548    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,876.36
         SPRING HILL SUITES BY MARRIOTT
         1907 N LAMAR ST.                                                   Contingent
         DALLAS, TX 75202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             195 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 222 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.549    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $699.27
         SPRINGHILL SUITES CORPUS CHRIS
         4331 SOUTH PADRE ISLAND DRIVE                                      Contingent
         CORPUS CHRISTI, TX 78411
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.550    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $37.49
         STACEY TOWNS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.551    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $196.93
         STACY CLASBY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.552    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,565.13
         STAPLES BUSINESS ADVANTAGE (DS
         P.O. BOX 71217                                                     Contingent
         CHICAGO, IL 60694-1217
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             196 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 223 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.553    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,478.77
         STAPLES PROMOTIONAL PRODUCTS
         STAPLES CONTRACT AND COMMERCIAL, INC.                              Contingent
         BIN #150003, P.O. BOX 790322
         ST. LOUIS, MO 63179-0322
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.554    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $39.52
         STEPHANIE SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.555    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,550.00
         STEPHEN DUCK, CPA P.C.
         911 NW LOOP 281, SUITE 201                                      X Contingent
         LONGVIEW, TX 75604
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CONTRACTOR

         10/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.556    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,342.92
         STERICYCLE , INC
         4010 COMMERCIAL AVE                                                Contingent
         NORTHBROOK, IL 60062
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         10/31/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             197 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 224 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.557    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,000.00
         STEVEN BRAY
         1739 BISON MEADOW LN                                               Contingent
         HEATH, TX 75032
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.558    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $157.50
         STEWART WIEGAND & OWENS PC
         325 NORTH ST. PAUL AVE                                             Contingent
         SUITE 4150
         DALLAS, TX 75201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/3/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.559    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,287.50
         STOCKARD JOHNSTON BROWN & NETA
         1800 S WASHINGTON ST STE 307                                       Contingent
         AMARILLO, TX 79102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.560    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $8,104.73
         STREAM REALTY PARTNERS - AUSTI
         P.O. BOX 730888                                                    Contingent
         DALLAS, TX 75373-0888
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             198 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 225 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.561    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,926.00
         SUBSCRIPTION SERVICES
         P.O. BOX 17592                                                     Contingent
         BALTIMORE, MD 21297-1592
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         1/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.562    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $184.57
         SUDDENLINK
         P.O. BOX 660365                                                    Contingent
         DALLAS, TX 75266-0365
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.563    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $493.22
         SUSAN KRALL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.564    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $52.35
         SUSAN LABREE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             199 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 226 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.565    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $33,749.25
         TALENTWISE, INC
         500 108TH AVE N.E., 25TH FLOOR                                     Contingent
         BELLEVUE, WA 98004
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.566    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100,948.82
         TALLWOOD MEDICAL EQUIPMENT & SUPPLY INC
         C/O CRUMP & DEUTCSH PLLC                                        X Contingent
         ATTN: P. RANDALL CRUMP
         2825 WILCREST DR, STE 216
                                                                         X Unliquidated
         HOUSTON, TX 77042                                               X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION

         2017
         Last 4 digits of account number                                 Is the claim subject to offset?
         CL-2018-198672
                                                                              No
                                                                              Yes




3.567    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,172.60
         TALX CORPORATION
         4076 PAYSPHERE CIRCLE                                              Contingent
         CHICAGO, IL 60674
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.568    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                       $9.72
         TAMARA M MAYER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/10/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             200 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 227 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.569    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $42.79
         TANEICHA S. GRADY-BRAVO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/10/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.570    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $257.41
         TARA R STEWART
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/2/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.571    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,514.48
         TASC
         CLIENT INVOICES                                                    Contingent
         P.O. BOX 88278
         MILWAUKEE, WI 83288-0001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.572    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,427.10
         TCF EQUIPMENT FINANCE
         P.O. BOX 77077                                                     Contingent
         MINNEAPOLIS, MN 55480-7777
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             201 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 228 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.573    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $66,500.00
         TEAM TSI CORPORATION
         P.O. BOX 1547                                                      Contingent
         ALBERTVILLE, AL 35950
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.574    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $174.82
         TECH DOGS LLC
         1200 PLACID AVE                                                    Contingent
         STE. 500
         PLANO, TX 75074
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.575    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $80.00
         TECHRELIEF SOFTWARE INC
         P.O. BOX 33412                                                     Contingent
         INDIALANTIC, FL 32903
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/1/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.576    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,294.96
         TEXAS DISPOSAL SYSTEM, INC
         P.O. BOX 968                                                       Contingent
         AUSTIN, TX 78767-0968
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             202 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 229 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.577    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,130.00
         TEXAS HEALTH AND HUMAN SERVICE
         HHSC-ARTS                                                          Contingent
         P.O. BOX 149055
         AUSTIN, TX 78714-9055
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.578    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,590.00
         TEXAS LIVING
         1716 BRIARCREST DRIVE                                              Contingent
         STE. 750
         BRYAN, TX 77802
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.579    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $101.42
         TEXAS TOLLWAYS CSC
         12719 BURNET ROAD                                                  Contingent
         AUSTIN, TX 78727
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.580    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $635.99
         TEXOLLA WEST
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/3/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             203 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 230 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.581    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $302.40
         THE 3-DG GROUP, LLC
         2911 ESTERS ROAD, 2660                                             Contingent
         IRVING, TX 75062
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.582    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,300.00
         THE GOBER GROUP
         1005 CONFRESS AVENUE                                               Contingent
         SUITE 350
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.583    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $200.00
         THE PILL BOX PHAMACY
         4740JACKSON STREET EXT                                             Contingent
         ALEXANDRIA, LA 71303
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/12/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.584    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,434.73
         THE PLANT PLACE
         10704 GOODNIGHT LANE                                               Contingent
         DALLAS, TX 75220
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             204 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 231 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.585    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $397.92
         THE TRADE GROUP
         JESSE CHAVOYA                                                      Contingent
         1434 PATTON PLACE SUITE #190
         CARROLLTON, TX 75007
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.586    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $205.83
         THERESA CHRISTOPHER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/12/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.587    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,459.65
         THOMSON REUTERS WEST PAYMENT C
         P.O. BOX 6292                                                      Contingent
         CAROL STREAM, IL 60197-6292
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.588    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $43.87
         TIFFANY ADAMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/20/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             205 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 232 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.589    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $978.18
         TIGER SANITATION
         P.O. BOX 200143                                                    Contingent
         SAN ANTONIO, TX 78220-0143
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.590    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $59.54
         TIGERLILLIES FLORIST
         109 EAST COMMERCE                                                  Contingent
         JACKSONVILLE, TX 75766
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/30/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.591    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $100.00
         TIM VAN ALLEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/27/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.592    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,722.00
         TIME MANAGEMENT SYSTEMS (TMS,
         3220 LINE DRIVE                                                    Contingent
         SIOUX CITY, IA 51106
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             206 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                         Entered 01/10/19 19:44:28                    Page 233 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.593    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $4,889.04
         TIME WARNER - 223085
         BOX 223085                                                            Contingent
         PITTSBURGH, PA 15251-2085
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    UTILITIES

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.594    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $1,265.01
         TIME WARNER CABLE
         P.O. BOX 650734                                                       Contingent
         DALLAS, TX 75265-0734
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    UTILITIES

         11/1/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.595    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $49,858.24
         TIME WARNER CABLE - 60074
         P.O. BOX 60074                                                        Contingent
         CITY OF INDUSTUSTRY, CA 91716-0074
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    UTILITIES

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.596    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $139.38
         TIME WARNER CABLE - 660097
         P.O. BOX 660097                                                       Contingent
         DALLAS, TX 75266-0097
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    UTILITIES

         7/1/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                             207 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 234 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.597    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $19.72
         TIRE KINGDOM NTB
         823 DONALD ROSS ROAD                                               Contingent
         JUNO BEACH, FL 33408
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/25/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.598    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,285.89
         TOMAS GUERRA
         2130 MOUNTAIN RANCH                                                Contingent
         HOUSTON, TX 77049
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.599    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $971.25
         TONIA BELLARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.600    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $97.21
         TONYA THIELE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/26/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             208 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 235 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.601    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $446.34
         TOSHIBA FINANCIAL SERVICES
         P.O. BOX 740441                                                    Contingent
         ATLANTA, GA 30374-0441
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/16/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.602    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $5,355.83
         TOWNEPLACE SUITES CORPUS CHRIS
         109 ESPLANADE DRIVE                                                Contingent
         PORTLAND, TX 78374
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.603    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $119.96
         TRACEY NEAL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         9/16/2015
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.604    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $18,975.00
         TRINITY TILE AND STONE
         3705 TARRAGONA LANE                                                Contingent
         AUSTIN, TX 78727
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         7/26/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             209 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 236 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.605    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $2,745.35
         TRUE COLORS INTERNATIONAL
         1401 N. BATAVIA STREET                                             Contingent
         SUITE 106
         ORANGE, CA 92867
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.606    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $21,735.42
         UNDERWOOD LAW FIRM, P.C.
         P.O. BOX 9158                                                      Contingent
         AMARILLO, TX 79105-9158
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEGAL SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.607    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $240.00
         UNILINK
         P.O. BOX 18148                                                     Contingent
         ROCHESTER, NY 14618
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.608    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $2,072.08
         UNITED PROPANE
         HENDERSON BUTANE LP                                                Contingent
         P.O. BOX 5
         JUSTIN, TX 76247
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             210 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 237 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.609    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,884.00
         UNITED SEATING AND MOBILITY
         DBA NUMOTION                                                       Contingent
         975 HORNET DRIVE
         HAZELWOOD, MO 63045
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.610    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $10,200.00
         US-ANALYTICS SOLUTIONS GROUP,
         600 E LAS COLINAS BLVD                                             Contingent
         STE 2222
         IRVING, TX 75039
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.611    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $78.46
         VALERIE SANCHEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/5/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.612    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $2,000.00
         VALLEY PULMONARY GROUP, PLLC
         1200 E. SAVANNAH                                                   Contingent
         STE. 16
         MCALLEN, TX 78503
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         3/3/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             211 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 238 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.613    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         VALUATION & INFORMATION GROUP
         6167 BRISTOL PARKWY, SUITE 430                                     Contingent
         CULVER CITY, CA 90230
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DIVIDENDS

         8/31/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.614    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $101.69
         VANESSA WREN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         11/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.615    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $953.31
         VERIZON BUSINESS
         P.O. BOX 371873                                                    Contingent
         PITTSBURGH, PA 15250-7873
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         11/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.616    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,249.56
         VERIZON DIRECTORIES CORP.
         ATTN: ACCT RECEIVABLE DEPT.                                        Contingent
         P.O. BOX 619009
         D/FW AIRPORT, TX 75261-9009
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             212 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 239 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.617    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $122.88
         VERNA REGIER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         2/9/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.618    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $7.79
         VERONICA FRUGE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         10/6/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.619    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         VICTORIA A. DELA FUENTE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         12/15/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.620    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $36.00
         VICTORIA CISSE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/16/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             213 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                         Entered 01/10/19 19:44:28                    Page 240 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.621    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $620.00
         VIDAURRI LYDE RODRIGUEZ & HAYN
         202 N 10TH AVE                                                        Contingent
         EDINBURG, TX 78541
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LEGAL SERVICES

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.622    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $1,000.00
         VITA-STAT LLC
         DBA CREATIVE STRATEGIES                                               Contingent
         5650 BARDSTOWN ROAD
         LOUISVILLE, KY 40291
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.623    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $50.93
         VIVIAN ROWLAND
         100 SEQUOYAH STREET                                                X Contingent
         BUDA, TX 78610
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    PATIENT REFUNDS

         2/6/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.624    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $1,350.00
         VNR-1 COMMUNICATIONS, INC.
         VNR-1 VIDEO PUBLIC RELATIONS, INC.                                    Contingent
         16415 ADDISON ROAD, SUITE 500
         ADDISON, TX 75001
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE

         7/18/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                             214 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 241 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.625    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $350.00
         WALL I. S. D.
         P.O. BOX 259                                                       Contingent
         WALL, TX 76957
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         5/24/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.626    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,590.03
         WASTE CONNECTIONS
         3 WATERWAY SQUARE PLACE                                            Contingent
         STE 110
         THE WOODLANDS, TX 77380
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.627    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,000.00
         WELLMED NETWORK , INC
         P.O. BOX 845833                                                    Contingent
         DALLAS, TX 75284-5833
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SERVICES

         1/1/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.628    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,858.86
         WELLS FARGO EQUIPMENT FINANCE
         P.O. BOX 7777                                                      Contingent
         SAN FRANCISCO, CA 94120-7777
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             215 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                            Entered 01/10/19 19:44:28                    Page 242 of 256
Debtor Name            Senior Care Centers, LLC                                                       Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.629    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:                 $18,600.86
         WELLS FARGO EQUIPMENT FINANCE,
         600 SOUTH 4TH ST                                                         Contingent
         FLOOR 10
         MINNEAPOLIS, MN 55415
                                                                                  Unliquidated
                                                                                  Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.630    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:                  $5,189.52
         WELLS FARGO EQUIPMENT FINANCE,
         733 MARQUETTE AVE. , STE. 700                                            Contingent
         MAC N9306-070
         MINNEAPOLIS, MN 55402
                                                                                  Unliquidated
                                                                                  Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.631    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:                   $446.64
         WENDY BELL
         ADDRESS REDACTED                                                         Contingent
                                                                                  Unliquidated
                                                                                  Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      EMPLOYEE

         Various
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.632    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:                 $12,009.36
         WEST PUBLISHING CORPORATION D/B/A WEST, A THOMSON REUTERS BUSINESS
         C/O MOSS & BARNETT, PA                                                X Contingent
         ATTN: MICHAEL ETMUND
         150 SOUTH FIFTH ST, STE 1200
                                                                               X Unliquidated
         MINNEAPOLIS, MN 55402                                                 X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION

         2016
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   216 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 243 of 256
Debtor Name            Senior Care Centers, LLC                                                    Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.633    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         WILLIAM NGENE
         C/O JOHN E. WALL, JR.                                           X Contingent
         5728 PROSPECT AVE, STE 2001
         DALLAS, TX 75206-7284
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         NO.6:17-CV-00215-RP-JCM
         UNKNOWN
         Last 4 digits of account number                                 Is the claim subject to offset?
         6:17-cv-00215-RP-JCM
                                                                              No
                                                                              Yes




3.634    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,594.95
         WINDSTREAM
         P.O. BOX 9001013                                                   Contingent
         LOUISVILLE, KY 40290-1013
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILITIES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.635    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $202.00
         WK PIERREMONT CARDIOLOGY
         1811 EAST BERT KOUNS                                               Contingent
         SUITE 210
         SHREVEPORT, LA 71105-5741
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROVIDERS

         12/16/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.636    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         XOCHITL VALENCIA
         C/O LANCE GEPPERT                                               X Contingent
         8000 WEST AVE, STE 1
         SAN ANTONIO, TX 78231
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         CAUSE 2017 CV 05846
         UNKNOWN
         Last 4 digits of account number                                 Is the claim subject to offset?
         Cause 2017 CV 05846
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             217 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 244 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.637    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $30.85
         YOLANDA JUDY YOUNG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         4/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.638    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $20,800.00
         YORK RISK SERVICES GROUP, INC.
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSURANCE

         10/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.639    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $199.90
         ZAN JONES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         1/15/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.640    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $21.00
         ZIPPORAH RICE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         3/23/2017
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             218 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                      Entered 01/10/19 19:44:28                    Page 245 of 256
Debtor Name            Senior Care Centers, LLC                                                 Case number (if known): 18-33967

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.641    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $38,814.65
         ZIRMED, INC.
         888 WEST MARKET STREET                                             Contingent
         LOUISVILLE, KY 40202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.642    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,881.92
         ZOOM VIDEO COMMUNICATIONS, INC
         55 ALMADEN BLVD.                                                   Contingent
         SUITE 600
         SAN JOSE, CA 95113
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/12/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.643    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $8.65
         ZORAHAIDA GARZA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 EMPLOYEE

         6/28/2016
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             219 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                    Entered 01/10/19 19:44:28                 Page 246 of 256
Debtor Name            Senior Care Centers, LLC                                              Case number (if known): 18-33967

   Part 3:       List Others to be Notified About Unsecured Claims
            Name and mailing address                                          On which line in Part 1 or Part 2 is the    Last 4 digits of
                                                                                    related creditors (if any) listed? account number, if any

4.1    FULTZ MADDOX DICKENS PLC                                                                       Line 3.458
       ATTN: BENJAMIN FULTZ, JENNIFER STINNETT
       RE: PHARMERICA LONG TERM CARE LLC                                                                 Not listed. Explain
       101 S 5TH ST, 27TH FL
       LOUISVILLE, KY 40202




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                            220 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                    Entered 01/10/19 19:44:28              Page 247 of 256
Debtor Name            Senior Care Centers, LLC                                              Case number (if known): 18-33967


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                $54,076.99


5b. Total claims from Part 2                                                                                           $16,334,721.97



5c. Total claims of Parts 1 and 2
                                                                                                                       $16,388,798.96
    Lines 5a + 5b = 5c




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                        221 of 221
           Case 18-33967-bjh11 Doc 317 Filed 01/10/19                                Entered 01/10/19 19:44:28                    Page 248 of 256
Debtor Name           Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                18-33967


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     CONTRACT                                             ALLRUVA TECHNOLOGY SERVICES INC
         lease is for and the nature                                                         2108 TORIN ST
2.1                                                                                          LEWISVILLE, TX 75056
         of the debtor's interest


         State the term remaining       1/31/2018
         List the contract number of
         any government contract


         State what the contract or     CONTRACT                                             BDO
         lease is for and the nature                                                         P.O. BOX 642743
2.2                                                                                          PITTSBURGH, PA 15264-2743
         of the debtor's interest


         State the term remaining       10/23/2018
         List the contract number of
         any government contract


         State what the contract or     LEASE EXPENSE-PHONE HANDSETS                         CENTURYLINK
         lease is for and the nature                                                         P.O. BOX 52187
2.3                                                                                          PHOENIX, AZ 85072-2187
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract        Unknown


         State what the contract or     CONTRACT                                             CHRIS BLAND
         lease is for and the nature                                                         22402 BANISTER
2.4                                                                                          SAN ANTONIO, TX 78259
         of the debtor's interest


         State the term remaining       11/9/2018
         List the contract number of
         any government contract


         State what the contract or     LEASE EXPENSE-NETWORK EQUIPMENT (MERAKI)             CISCO SYSTEMS CAPITAL CORPORATION
         lease is for and the nature                                                         170 W TASMAN DR
2.5                                                                                          MAILSTOP SJ-13/3
         of the debtor's interest
                                                                                             SAN JOSE, CA 95134


         State the term remaining
         List the contract number of
         any government contract        Unknown



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 6
            Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                 Page 249 of 256
Debtor Name            Senior Care Centers, LLC                                                   Case number (if known): 18-33967


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    LEASE EXPENSE-COPIERS                        DAHILL
          lease is for and the nature                                                8200 IH 10 W, SUITE 400
2.6                                                                                  SAN ANTONIO, TX 78230
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract       Unknown


          State what the contract or    LEASE EXPENSE-COPIER                         DENITECH CORPORATION
          lease is for and the nature                                                820 W SANDY LAKE RD, STE 100
2.7                                                                                  COPPELL, TX 75019
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract       Unknown


          State what the contract or    CONTRACT                                     EFFECTIVE FOCUS INC
          lease is for and the nature                                                5729 LEBANON RD, 144 BOX 230
2.8                                                                                  FRISCO, TX 75034
          of the debtor's interest


          State the term remaining      10/1/2018
          List the contract number of
          any government contract


          State what the contract or    CONTRACT                                     FREDERIC W COOK & CO INC
          lease is for and the nature                                                685 3RD AVE, 28TH FL
2.9                                                                                  NEW YORK, NY 10017
          of the debtor's interest


          State the term remaining      4/30/2018
          List the contract number of
          any government contract


          State what the contract or    CONTRACT                                     GREEN WASTE TECHNOLOGY CONSULTING SERVICE , LLC
2.10      lease is for and the nature
          of the debtor's interest


          State the term remaining      9/30/2017
          List the contract number of
          any government contract


          State what the contract or    CONTRACT                                     GSELL CONSULTING INC
          lease is for and the nature                                                7506 LONE STAR JUNCTION ST
2.11                                                                                 RICHMOND, TX 77406
          of the debtor's interest


          State the term remaining      4/8/2018
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                Page 2 of 6
         Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                Page 250 of 256
Debtor Name         Senior Care Centers, LLC                                                  Case number (if known): 18-33967


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE EXPENSE-PC'S AND VARIOUS EQUIPMENT     HEWLETT-PACKARD FINANCIAL SERVICES
       lease is for and the nature                                                200 CONNELL DR, STE 5000
2.12                                                                              BERKELEY HEIGHTS, NJ 07922
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract       Unknown


       State what the contract or    CONTRACT                                     JADE GONG & ASSOCIATES LLC
2.13   lease is for and the nature
       of the debtor's interest


       State the term remaining      3/26/2017
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     JAMS INC
       lease is for and the nature                                                P.O. BOX 845402
2.14                                                                              LOS ANGELES, CA 90084
       of the debtor's interest


       State the term remaining      2/22/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     KORN FERRY INTERNATIONAL NW 5064
       lease is for and the nature                                                P.O. BOX 1450
2.15                                                                              MINNEAPOLIS, MN 55485-5064
       of the debtor's interest


       State the term remaining      7/12/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     MATTHEW ALLEN WOOLSEY CONSULTING ED.D., CPC, ELI-MP
2.16   lease is for and the nature
       of the debtor's interest


       State the term remaining      8/2/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     MINDY SHAVER
2.17   lease is for and the nature
       of the debtor's interest


       State the term remaining      10/31/2017
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 6
         Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                Page 251 of 256
Debtor Name         Senior Care Centers, LLC                                                  Case number (if known): 18-33967


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT                                     NEXTSTEP RECRUITING LLC
       lease is for and the nature                                                19111 DALLAS PKWY, STE 100
2.18                                                                              PLANO, TX 75287
       of the debtor's interest


       State the term remaining      9/13/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     PAUL SPIEGELMAN, LLC
2.19   lease is for and the nature
       of the debtor's interest


       State the term remaining      12/2/2017
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     QUANTUM GLOBAL ADVISORS
       lease is for and the nature                                                445 N LASALLE ST
2.20                                                                              CHICAGO, IL 60654
       of the debtor's interest


       State the term remaining      7/31/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     RAINSHADOW COACHING - CARRIE WILLIAMS
       lease is for and the nature                                                17356 MARLIN PL
2.21                                                                              LAKE BALBOA, CA 91406
       of the debtor's interest


       State the term remaining      8/1/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     REED SMITH LLP
       lease is for and the nature                                                225 FIFTH AVENUE
2.22                                                                              PITTSBURGH, PA 15222
       of the debtor's interest


       State the term remaining      9/5/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     RICHTER & ASSOCIATES
       lease is for and the nature                                                8948 CANYON FALLS BLVD
2.23                                                                              STE. 400
       of the debtor's interest
                                                                                  TWINSBURG, OH 44087


       State the term remaining      10/31/2018
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 4 of 6
         Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                Page 252 of 256
Debtor Name         Senior Care Centers, LLC                                                  Case number (if known): 18-33967


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT                                     RIGSBY HULL, INC
       lease is for and the nature                                                2309 UNIVERSITY BLVD
2.24                                                                              HOUSTON, TX 77005
       of the debtor's interest


       State the term remaining      1/31/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     S4 GROUP LLC
       lease is for and the nature                                                30 N LASALLE ST, STE 4030
2.25                                                                              CHICAGO, IL 60602
       of the debtor's interest


       State the term remaining      11/1/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     SHELDON COBLE
2.26   lease is for and the nature
       of the debtor's interest


       State the term remaining      6/1/2017
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     STEPHEN DUCK, CPA P.C.
       lease is for and the nature                                                911 NW LOOP 281, SUITE 201
2.27                                                                              LONGVIEW, TX 75604
       of the debtor's interest


       State the term remaining      10/31/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     SUMA THOMAS
       lease is for and the nature                                                616 TALL TREE DR
2.28                                                                              MURPHY, TX 75094
       of the debtor's interest


       State the term remaining      12/29/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     UNITED TILE COMPANY, INC
       lease is for and the nature                                                6969 FERN LOOP, STE 111
2.29                                                                              SHREVEPORT, LA 71105
       of the debtor's interest


       State the term remaining      2/26/2018
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 6
         Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28                Page 253 of 256
Debtor Name         Senior Care Centers, LLC                                                  Case number (if known): 18-33967


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT                                     VERITY RECRUTING, PSS LLC
       lease is for and the nature                                                5068 W PLANO PKWY, STE272
2.30                                                                              PLANO, TX 75093
       of the debtor's interest


       State the term remaining      9/5/2018
       List the contract number of
       any government contract


       State what the contract or    CONTRACT                                     WEBTPA EMPLOYER SERVICES
       lease is for and the nature                                                8500 FREEPORT PKWY, STE 400
2.31                                                                              IRVING, TX 75063
       of the debtor's interest


       State the term remaining      11/20/2018
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 6 of 6
        Case 18-33967-bjh11 Doc 317 Filed 01/10/19                               Entered 01/10/19 19:44:28                     Page 254 of 256
Debtor Name           Senior Care Centers, LLC
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):             18-33967


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     CLEAR BROOK SCC LLC           10800 FLORA MAE MEADOWS RD                               William Ngene                                      D
                                      HOUSTON, TX 77089
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     MYSTIC PARK SCC LLC           8503 MYSTIC PARK                                         Xochitl Valencia                                   D
                                      SAN ANTONIO, TX 78254
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     PM MANAGEMENT - CEDAR         1500 COTTONWOOD CREEK TRAIL                              Lorretta Hardy                                     D
        PARK NC LLC                   CEDAR PARK, TX 78613
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     PM MANAGEMENT - EL PASO 11169 SEAN HAGGERTY                                            PharMerica Long Term Care, LLC                     D
        I NC LLC                EL PASO, TX 79934
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     RUSTON SCC LLC                2401 N. SERVICE RD., EAST                                Executive OfficeLinx                               D
                                      RUSTON, LA 71270
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                     Schedule H: Codebtors                                                    Page 1 of 2
         Case 18-33967-bjh11 Doc 317 Filed 01/10/19                        Entered 01/10/19 19:44:28               Page 255 of 256

Debtor Name           Senior Care Centers, LLC                                                   Case number (if known): 18-33967


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                     Check all schedules
                                                                                                                                that apply
2.6       SCC SOCORRO LLC            10064 ALAMEDA AVE                                 PharMerica Long Term Care, LLC                 D
                                     SOCORRO, TX 79927
                                                                                                                                      E/F
                                                                                                                                      G



2.7       SENIOR CARE CENTER         600 N. PEARL STREET, SUITE 1100                   Lorretta Hardy                                 D
          MANAGEMENT LLC             DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.8       WESTOVER HILLS SCC LLC     9922 STATE HWY 151                                Xochitl Valencia                               D
                                     SAN ANTONIO, TX 78251
                                                                                                                                      E/F
                                                                                                                                      G



2.9       WINDMILL SCC LLC           507 MARTIN LUTHER KING BLVD.                      Guadalupe Reyes                                D
                                     LUBBOCK, TX 79403
                                                                                                                                      E/F
                                                                                                                                      G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
Case 18-33967-bjh11 Doc 317 Filed 01/10/19                            Entered 01/10/19 19:44:28                   Page 256 of 256

   Debtor Name       Senior Care Centers, LLC
   United States Bankruptcy Court for the Northern District of Texas
   Case Number: 18-33967



  Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                           12/15
  An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
  must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
  declaration that is not included in the document, and any amendments of those documents. This form must
  state the individual's position or relationship to the debtor, the identity of the document, and the date.
  Bankruptcy Rules 1008 and 9011.

  WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
  money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
  imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


               Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
         partnership; or another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true
         and correct:


            Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

            Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

            Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

            Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

            Schedule H: Codebtors                                          (Official Form 206 H)

            Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

            Amended Schedule

            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)

            Other document that requires a declaration



          I, the Chief Restructuring Officer of the Senior Care Centers, LLC, declare under penalty of perjury that I have read the
          foregoing summary and schedules, consisting of 256 sheets, and that they are true and correct to the best of my
          knowledge, information, and belief.



   Executed on: 1/10/2019                                                     /s/ Kevin O'Halloran
                                                         Signature ___________________________________________
                MM / DD / YYYY
                                                                                      Kevin O'Halloran
                                                         Printed Name
                                                                                 Chief Restructuring Officer
                                                         Title
